FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ROCKY MOUNTAIN FARMERS UNION;           No. 12-15131
REDWOOD COUNTY MINNESOTA
CORN AND SOYBEAN GROWERS;                  D.C. Nos.
PENNY NEWMAN GRAIN, INC.; REX           1:09-cv-02234-
NEDEREND; FRESNO COUNTY FARM               LJO-GSA
BUREAU; NISEI FARMERS LEAGUE;           1:10-cv-00163-
CALIFORNIA DAIRY CAMPAIGN;                 LJO-DLB
GROWTH ENERGY; RENEWABLE
FUELS ASSOCIATION; AMERICAN
FUEL & PETROCHEMICAL
MANUFACTURERS ASSOCIATION,
FKA National Petrochemical &
Refiners Association; AMERICAN
TRUCKINGS ASSOCIATIONS; CENTER
FOR NORTH AMERICAN ENERGY
SECURITY; THE CONSUMER ENERGY
ALLIANCE,
                Plaintiffs-Appellees,

                 v.

RICHARD W. COREY, in his official
capacity as Executive Officer of the
California Air Resources Board;
MARY D. NICHOLS; DANIEL
SPERLING; KEN YEAGER; DORENE
D’ADAMO; BARBARA RIORDAN;
JOHN R. BALMES; LYDIA H.
KENNARD; SANDRA BERG; RON
2    ROCKY MOUNTAIN FARMERS UNION V. COREY

ROBERTS; JOHN G. TELLES, in his
official capacity as member of the
California Air Resources Board;
RONALD O. LOVERIDGE, in his
official capacity as member of the
California Air Resources Board;
EDMUND G. BROWN, JR., in his
official capacity as Governor of the
State of California; KAMALA D.
HARRIS, Attorney General, in her
official capacity as Attorney General
of the State of California,
               Defendants-Appellants,

ENVIRONMENTAL DEFENSE FUND;
NATURAL RESOURCES DEFENSE
COUNCIL; SIERRA CLUB;
CONSERVATION LAW FOUNDATION,
  Intervenor-Defendants-Appellants.



ROCKY MOUNTAIN FARMERS UNION;           No. 12-15135
REDWOOD COUNTY MINNESOTA
CORN AND SOYBEAN GROWERS;                  D.C. Nos.
PENNY NEWMAN GRAIN, INC.; REX           1:09-cv-02234-
NEDEREND; FRESNO COUNTY FARM               LJO-GSA
BUREAU; NISEI FARMERS LEAGUE;           1:10-cv-00163-
CALIFORNIA DAIRY CAMPAIGN;                 LJO-DLB
GROWTH ENERGY; RENEWABLE
FUELS ASSOCIATION; AMERICAN
FUEL & PETROCHEMICAL                      OPINION
MANUFACTURERS ASSOCIATION,
FKA National Petrochemical &
     ROCKY MOUNTAIN FARMERS UNION V. COREY   3

Refiners Association; AMERICAN
TRUCKINGS ASSOCIATIONS; CENTER
FOR NORTH AMERICAN ENERGY
SECURITY; THE CONSUMER ENERGY
ALLIANCE,
                Plaintiffs-Appellees,

                 v.

RICHARD W. COREY, in his official
capacity as Executive Officer of the
California Air Resources Board;
MARY D. NICHOLS; DANIEL
SPERLING; KEN YEAGER; DORENE
D’ADAMO; BARBARA RIORDAN;
JOHN R. BALMES; LYDIA H.
KENNARD; SANDRA BERG; RON
ROBERTS; JOHN G. TELLES, in his
official capacity as member of the
California Air Resources Board;
RONALD O. LOVERIDGE, in his
official capacity as member of the
California Air Resources Board;
EDMUND G. BROWN, JR., in his
official capacity as Governor of the
State of California; KAMALA D.
HARRIS, Attorney General, in her
official capacity as Attorney General
of the State of California,
               Defendants-Appellants,

ENVIRONMENTAL DEFENSE FUND;
NATURAL RESOURCES DEFENSE
4       ROCKY MOUNTAIN FARMERS UNION V. COREY

 COUNCIL; SIERRA CLUB;
 CONSERVATION LAW FOUNDATION,
   Intervenor-Defendants-Appellants.


        Appeal from the United States District Court
            for the Eastern District of California
        Lawrence J. O’Neill, District Judge, Presiding

                   Argued and Submitted
         October 16, 2012—San Francisco, California

                     Filed September 18, 2013

        Before: Dorothy W. Nelson, Ronald M. Gould,*
            and Mary H. Murguia, Circuit Judges.

                 Opinion by Judge Gould;
 Partial Concurrence and Partial Dissent by Judge Murguia




    *
    Judge Betty B. Fletcher was a member of the panel but passed away
after oral argument. Judge Gould was drawn to replace her. He has read
the briefs, reviewed the record, and listened to the tape of oral argument
held on October 16, 2012.
        ROCKY MOUNTAIN FARMERS UNION V. COREY                          5

                           SUMMARY**


              Fuel Standards/Commerce Clause

    The panel affirmed in part and reversed in part the district
court’s summary judgment, and vacated the district court’s
preliminary injunction and remanded in an action which
alleged that California’s Low Carbon Fuel Standard, Cal.
Code Regs. tit. 17, §§ 95480–90 (2011), violated the dormant
Commerce Clause and was preempted by Section 211(o) of
the Clean Air Act, 42 U.S.C. § 7545(o).

    The panel held that the Fuel Standard’s ethanol provisions
were not facially discriminatory, and reversed that portion of
the district court’s decision and remanded for entry of partial
summary judgment in favor of California Air Resources
Board (“CARB”). The panel also reversed the district court’s
decision that the Fuel Standard was an impermissible
extraterritorial regulation and the panel directed that an order
of partial summary judgment be entered in favor of CARB on
those grounds. The panel remanded the case for the district
court to determine whether the ethanol provisions
discriminate in purpose or effect and, if not, to apply the
balancing test established in Pike v. Bruce Church, Inc., 397
U.S. 137 (1970).

   The panel affirmed the district court’s conclusion that the
Fuel Standard’s crude oil provisions (the 2011 Provisions),
were not facially discriminatory, but reversed the district
court’s holding that the 2011 Provisions were discriminatory

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
6     ROCKY MOUNTAIN FARMERS UNION V. COREY

in purpose and effect. The panel directed the district court to
enter an order of partial summary judgment in favor of CARB
on those issues. The panel remanded to the district court to
apply the Pike balancing test to the 2011 Provisions.

   The panel affirmed the district court’s conclusion that
Section 211(c)(4)(b) of the Clean Air Act does not insulate
California from scrutiny under the dormant Commerce
Clause.

    The panel remanded to the district court with instructions
to vacate the preliminary injunction. The panel expressed no
opinion on plaintiffs’ claim that the Fuel Standard is
preempted by the federal Renewable Fuel Standard (RFS).
The panel also expressed no opinion on CARB’s claim that
the savings clause in the Energy Independence and Security
Act of 2007 precludes implied preemption by the RFS.

     Concurring in part and dissenting in part, Judge Murguia
agreed with the majority’s conclusions concerning the crude
oil regulations and preemption under the Clean Air Act. She
dissented from the majority’s conclusion that ethanol
regulations do not facially discriminate against interstate
commerce.
      ROCKY MOUNTAIN FARMERS UNION V. COREY                7

                        COUNSEL

M. Elaine Meckenstock (argued), Deputy Attorney General,
Kamala D. Harris, Attorney General of California, Kathleen
A. Kenealy, Senior Assistant Attorney General, Robert W.
Byrne, Supervising Deputy Attorney General, Mark W.
Poole, Gavin G. McCabe, David A. Zonana, Deputy
Attorneys General, San Francisco, California, for Defendants-
Appellants.

Sean H. Donahue (argued) Donahue & Goldberg, LLP,
Washington, D.C., Timothy Joseph O’Connor, Environmental
Defense Fund, San Francisco, California; James T.B. Tripp,
Environmental Defense Fund, New York, New York; David
Richard Pettit, Natural Resources Defense Council, Santa
Monica, California; Joanne Spalding and Devorah Ancel,
Sierra Club, San Francisco, California; Jennifer Kate
Rushlow, Conservation Law Foundation, Boston,
Massachusetts, for Intervenor-Defendant-Appellants.

Peter D. Keisler (argued), Roger R. Martella, Jr., Paul
Zidlicky, Eric D. McArthur, and Ryan C. Morris, Sidley
Austin LLP, Washington, D.C.; Kurt E. Blase, Holland &
Knight, LLP, Washington, D.C., for Plaintiffs-Appellees
American Fuels & Petrochemical Manufacturers Association
(formerly known as National Petrochemical and Refiners
Association), American Trucking Associations, the Center for
North American Energy Security, and the Consumer Energy
Alliance.

John C. O’Quinn (argued), Michael W. McConnell, Stuart
A.C. Drake, Katherine Crytzer, Kirkland & Ellis LLP,
Washington, D.C.; Howard R. Rubin, Charles H. Knauss,
Jennifer Baker Loeb, Katten Muchin Rosenman LLP,
8     ROCKY MOUNTAIN FARMERS UNION V. COREY

Washington, D.C.; Shannon S. Broome, Katten Muchin
Rosenman LLP, Oakland, California; Timothy Jones and
John P. Kinsey, Wanger Jones Helsley PC, Fresno,
California, for Plaintiffs-Appellees Rocky Mountain Farmers
Union; Redwood County Minnesota Corn and Soybeans
Growers; Penny Newman Grain, Inc.; Fresno County Farm
Bureau; Nisei Farmers League; California Dairy Campaign;
Rex Nederend; Growth Energy; and the Renewable Fuels
Association.

Jon Bruning, Nebraska Attorney General, Kevin L. Griess
and Katherine J. Spohn, Assistant Attorneys General,
Lincoln, Nebraska, for Amici Curiae States of Nebraska,
Illinois, Iowa, Kansas, Michigan, Missouri, North Dakota,
Ohio, and South Dakota.

Kevin Murray Fong, Pillsbury Winthrop Shaw Pittman LLP,
San Francisco, California, for Amici Curiae Western States
Petroleum Association and Oregon Petroleum Association.

Michael Rhead Enion, Sean Hecht, and Cara Horowitz, Frank
G. Wells Environmental Law Clinic, UCLA School of Law,
Los Angeles, California, for Amici Curiae Truman National
Security Project and Truman National Security Institute.

Katherine Mayer Mangan, Mayer Mangan, PLC, San Diego,
California, for Amicus Curiae Brazilian Sugarcane Industry
Association.

Matthew Dwight Zinn, Shute, Mihaly, and Weinberger, San
Francisco, California, for Amicus Curiae Professors of
Environmental Law.
      ROCKY MOUNTAIN FARMERS UNION V. COREY                9

Deborah Ann Sivas, Alicia E. Thesing, Matthew H. Armsby,
Daniel Cullenward, Mills Legal Clinic at Stanford Law
School, Stanford, California, for Amici Curiae Ken Caldeira,
Ph.D., W. Michael Hanemann, Ph.D., John Harte, Ph.D.,
Katharine Hayhoe, Ph.D., James C. McWilliams, Ph.D.,
Michael Oppenheimer, Ph.D., Terry Root, Ph.D., Richard
Somerville, Ph.D., John M. Wallace, Ph.D., James Zachos,
Ph.D., and William R.L. Anderegg.

Pierre G. Basmaji, Law Office of Pierre G. Basmaji, San
Francisco, California, for Amicus Curiae Ecoshift Consulting,
LLC.

Deborah A. Sivas, Alicia E. Thesing, Leah J. Russin,
Matthew H. Armsby, David Weiskopf, Mills Legal Clinic at
Stanford Law School, Stanford, California, for Amici Curiae
Michael Wang, Ph.D., Thomas L.Theis, Ph.D., Greg Thoma,
Ph.D., Matthew Eckelman, Ph.D., and Kimberley Mullins,
Ph.D. Candidate.

John R. Kroger, Attorney General of Oregon, Anna M. Joyce,
Solicitor General, Denise G. Fjordbeck, Attorney-in-Charge,
Civil/Administrative Appeals, Cecil A. Reniche-Smith,
Assistant Attorney General, Salem, Oregon; Douglas F.
Gansler, Attorney General of Maryland, Maryland
Department of the Environment, Baltimore, Maryland;
Martha Coakley, Attorney General of Massachusetts, Boston,
Massachusetts; Eric T. Schneiderman, Attorney General of
New York, New York, New York; Peter F. Kilmartin,
Attorney General of Rhode Island, Providence, Rhode Island;
William H. Sorrell, Attorney General of Vermont,
Montpelier, Vermont; Robert M. McKenna, Attorney General
of Washington, Olympia, Washington, for Amici Curiae
10    ROCKY MOUNTAIN FARMERS UNION V. COREY

States of Maryland, Massachusetts, New York, Oregon,
Rhode Island, Vermont, and Washington.

Jason A. Levine, John P. Elwood, and Jeremy C. Marwell,
Vinson & Elkins LLP, Washington, D.C.; Robin S. Conrad
and Rachel L. Brand, National Chamber Litigation Center,
Inc., Washington, D.C.; Harry M. Ng and Erik C. Baptist,
American Petroleum Institute, Washington, D.C., for Amici
Curiae Chamber of Commerce of the United States of
America and the American Petroleum Institute.

Edward C. Mosca, Legal Counsel, New Hampshire House of
Representatives, Concord, New Hampshire, for Amici Curiae
Peter Bragdon, President of the New Hampshire State Senate,
and William L. O’Brien, Speaker of the New Hampshire
House of Representatives.

Elbert Lin and Samuel B. Gedge, Wiley Rein LLP,
Washington, D.C., for Amicus Curiae Law Professors.

Joshua W. Abbot, Gary E. Marchant, Center for Law, Science
& Innovation, Sandra Day O’Connor College of Law, Tempe,
Arizona, for Amici Curiae Scientific Experts.

Gary J. Smith, Beveridge & Diamond, PC, San Francisco,
California, for Amicus Curiae California Manufacturers &
Technology Association.

Tammy W. Klein, Hart Energy, Houston, Texas, for Amicus
Curiae Hart Energy.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  11

                          OPINION

GOULD, Circuit Judge:

    Whether global warming is caused by carbon emissions
from our industrialized societies is a question for scientists to
ponder. Whether, if such a causal relationship exists, the
world can fight or retard global warming by implementing
taxes or regulations that deter carbon emissions is a question
for economists and politicians to decide. Whether one such
regulatory scheme, implemented by the State of California, is
constitutional under the United States Constitution’s
Commerce Clause is the question that we consider in this
opinion.

     Plaintiffs-Appellees Rocky Mountain Farmers’ Union et
al. (“Rocky Mountain”) and American Fuels & Petrochemical
Manufacturers Association et al. (“American Fuels”)
separately sued Defendant-Appellant California Air
Resources Board (“CARB”), contending that the Low Carbon
Fuel Standard (“Fuel Standard”), Cal. Code Regs. tit. 17,
§§ 95480–90 (2011), violated the dormant Commerce Clause
and was preempted by Section 211(o) of the Clean Air Act,
42 U.S.C. § 7545(o), known as the federal Renewable Fuel
Standard (“RFS”). In three rulings issued in December 2011,
the district court held that the Fuel Standard (1) facially
discriminated against out-of-state ethanol; (2) impermissibly
engaged in the extraterritorial regulation of ethanol
production; (3) discriminated against out-of-state crude oil in
purpose and effect; and (4) was not saved by California’s
preemption waiver in the Clean Air Act. See Rocky Mountain
Farmers Union v. Goldstene (“Rocky Mountain Ethanol”),
843 F. Supp. 2d 1071, 1090, 1093 (E.D. Cal. 2011); Rocky
Mountain Farmers Union v. Goldstene (“Rocky Mountain
12     ROCKY MOUNTAIN FARMERS UNION V. COREY

Preemption”), 843 F. Supp. 2d 1042, 1070 (E.D. Cal. 2011);
Rocky Mountain Farmers Union v. Goldstene (“Rocky
Mountain Crude”), Nos. CV-F-09-2234 LJO DLB, CV-F-10-
163 LJO DLB, 2011 WL 6936368, at *12–14 (E.D. Cal. Dec.
29, 2011). The district court applied strict scrutiny, and
although it reasoned that the Fuel Standard served a
legitimate state purpose, it concluded that CARB had not
shown that its purpose could not be achieved in a
nondiscriminatory way.         Rocky Mountain Ethanol,
843 F. Supp. 2d at 1093–94; Rocky Mountain Crude, 2011
WL 6936368 at *15–16. The district court granted American
Fuels’s motions for summary judgment on its Commerce
Clause claims, and it granted Rocky Mountain’s request for
a preliminary injunction, finding that Rocky Mountain was
likely to succeed on the merits of its Commerce Clause
challenge and raised “serious questions” about whether the
Fuel Standard was preempted by the RFS. Rocky Mountain
Ethanol, 843 F. Supp. 2d at 1103. The appeals of the orders
were consolidated.

    We hold that the Fuel Standard’s regulation of ethanol
does not facially discriminate against out-of-state commerce,
and its initial crude-oil provisions (the “2011 Provisions”) did
not discriminate against out-of-state crude oil in purpose or
practical effect. Further, the Fuel Standard does not violate
the dormant Commerce Clause’s prohibition on
extraterritorial regulation. We vacate the preliminary
injunction and remand to the district court to consider
whether the Fuel Standard’s ethanol provisions discriminate
in purpose or in practical effect. If so, then the district court
should apply strict scrutiny to those provisions. If not, then
the district court should apply the balancing test established
in Pike v. Bruce Church, Inc., 397 U.S. 137 (1970), to the
Fuel Standard’s ethanol provisions. The district court is
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  13

directed to apply the Pike balancing test to the 2011
Provisions for crude oil. Id. To prevail under that test,
Plaintiffs-Appellees must show that the Fuel Standard
imposes a burden on interstate commerce that is “clearly
excessive” in relation to its local benefits. Id. at 142.

                               I

                               A

     California has long been in the vanguard of efforts to
protect the environment, with a particular concern for
emissions from the transportation sector. Since 1957,
California has acted at the state level to regulate air pollution
from motor vehicles. Motor & Equip. Mfrs. Ass’n v. EPA
(“MEMA”), 627 F.2d 1095, 1109 n.26 (D.C. Cir. 1979)
(citing 1957 Cal. Stats., chap. 239, § 1). Based on this
expertise, “[t]he first federal emission standards were largely
borrowed from California.” Id. at 1110 & n.34.

    When instituting uniform federal regulations for air
pollution in the Clean Air Act, “Congress consciously chose
to permit California to blaze its own trail with a minimum of
federal oversight.” Ford Motor Co. v. EPA, 606 F.2d 1293,
1297 (D.C. Cir. 1979). Section 209(a) of the Clean Air Act
expressly prohibited state regulation of emissions from motor
vehicles. 42 U.S.C. § 7543(a). But the same section allowed
California to adopt its own standards if it “determine[d] that
the State standards will be, in the aggregate, at least as
protective of public health and welfare as applicable Federal
standards.” Id. § 7543(b). Other states could choose to
follow either the federal or the California standards, but they
could not adopt standards of their own. Id. § 7507. The auto
industry strenuously objected to this waiver provision and
14     ROCKY MOUNTAIN FARMERS UNION V. COREY

was “adamant that the nature of [its] manufacturing
mechanism required a single national standard in order to
eliminate undue economic strain on the industry.” MEMA,
627 F.2d at 1109 (quoting S. Rep. No. 403, at 33 (1967)).
But Congress decided to encourage California “to continue
and expand its pioneering efforts at adopting and enforcing
motor vehicle emission standards different from and in large
measure more advanced than the corresponding federal
program; in short, to act as a kind of laboratory for
innovation.” Id. at 1111. So California’s role as a leader in
developing air-quality standards has been explicitly endorsed
by Congress in the face of warnings about a fragmented
national market.

    Continuing its tradition of leadership, the California
legislature enacted Assembly Bill 32, the Global Warming
Solutions Act of 2006. The legislature found that “[g]lobal
warming poses a serious threat to the economic well-being,
public health, natural resources, and the environment of
California.” Cal. Health & Safety Code § 38501(a). These
threats included “exacerbation of air quality problems, a
reduction in the quality and supply of water to the state from
the Sierra snowpack, [and] a rise in sea levels resulting in the
displacement of thousands of coastal businesses and
residences.” Id. This environmental damage would have
“detrimental effects on some of California’s largest
industries, including agriculture, wine, tourism, skiing,
recreational and commercial fishing and forestry” and would
“increase the strain on electricity supplies.” Id. § 38501(b).

    Faced with these threats, California resolved to reduce its
greenhouse gas (“GHG”) emissions to their 1990 level by the
year 2020, and it empowered CARB to design emissions-
reduction measures to meet this goal. Id. § 38501(e), (g). In
      ROCKY MOUNTAIN FARMERS UNION V. COREY                15

Assembly Bill 32, the legislature told CARB to issue
regulations, including scoping and reporting requirements to
achieve maximum technologically and economically feasible
reductions, see, e.g., id. § 38561(a), a cap and trade program
to enforce limits on carbon emissions from a variety of
domestic sources, id. § 38562(c), and regulations seeking to
reduce GHG emissions from the transportation sector, see,
e.g., id. § 38562(a); Cal. Code Regs. tit. 13, § 1961.1.

    The Assembly Bill 32 scoping plan required CARB to
consider “the relative contribution of each source or source
category to statewide greenhouse gas emissions.” Cal. Health
& Safety Code § 38561(e). In California, transportation
emissions account for more than 40% of GHG
emissions—the state’s largest single source. Cal. Exec. Order
No. S-01-07 (January 18, 2007). Given the relative import of
these emissions, CARB adopted a three-part approach
designed to lower GHG emissions from the transportation
sector: (1) reducing emissions at the tailpipe by establishing
progressively stricter emissions limits for new vehicles
(“Tailpipe Standards”), Cal. Code Regs. tit. 13, § 1961.1
(2001); (2) integrating regional land use, housing, and
transportation planning to reduce the number of “vehicle
miles traveled” each year (“VMT Standards”), see Cal. Gov’t
Code § 65080; and (3) lowering the embedded GHGs in
transportation fuel by adopting the Fuel Standard to reduce
the quantity of GHGs emitted in the production of
transportation fuel, Cal. Code Regs. tit. 17, §§ 95480–90.

    The Tailpipe and VMT Standards work on the demand
side: they aim to lower the consumption of GHG-generating
transportation fuels. The Fuel Standard, by contrast, is
directed at the supply side, creating an alternate path to
16      ROCKY MOUNTAIN FARMERS UNION V. COREY

emissions reduction by reducing the carbon intensity1 of
transportation fuels that are burned in California.

                                    B

     On January 18, 2007, the California governor issued
Executive Order S-01-07, which directed CARB to adopt
regulations that would reduce the average GHG emissions
attributable to California’s fuel market by ten percent by
2020. The Fuel Standard, developed in response, applies to
nearly all transportation fuels currently consumed in
California and any fuels developed in the future. Id.
§ 95480.1(a). In 2010, regulated parties were required to
meet the Fuel Standard’s reporting requirements but were not
bound by a carbon intensity cap. Id. § 95482(a).2 Beginning
in 2011, the Fuel Standard established a declining annual cap
on the average carbon intensity of California’s transportation-
fuel market. Id. § 95482(b). By setting a predictable path for


  1
    A fuel’s carbon intensity is the amount of lifecycle greenhouse gas
emissions caused by production and transportation of the fuel, per unit of
energy of fuel delivered, expressed in grams of carbon dioxide equivalent
per megajoule (gCO2e/MJ). See Cal. Code Regs. tit. 17, § 95481(16).
Carbon dioxide is the namesake gas of carbon intensity values, but it is not
the only GHG. Others, such as methane, exert a more potent greenhouse
effect than carbon dioxide. A fuel’s “carbon dioxide equivalent” refers to
the total greenhouse potency of all the GHG emissions attributable to a
fuel, expressed in terms of the amount of carbon dioxide that would exert
the same greenhouse effect in the atmosphere. See CARB’s Initial
Statement of Reasons for the Fuel Standard (“ISOR”) IV-1 (2009).
 2
   A regulated party is the entity, generally a fuel blender or distributor,
that must meet the carbon intensity reporting requirements. Cal. Code
Regs. tit. 17, § 95484. A fuel producer may assume a Fuel Standard
reporting and compliance obligation if the producer sells fuel to another
regulated party. Id. § 95484(b).
      ROCKY MOUNTAIN FARMERS UNION V. COREY                 17

emissions reduction, the Fuel Standard is intended to spur the
development and production of low-carbon fuels, reducing
overall emissions from transportation.

    To comply with the Fuel Standard, a fuel blender must
keep the average carbon intensity of its total volume of fuel
below the Fuel Standard’s annual limit. Id. § 95482(a). Fuels
generate credits or deficits, depending on whether their
carbon intensity is higher or lower than the annual cap. Id.
§ 95485(a). Credits may be used to offset deficits, may be
sold to other blenders, or may be carried forward to comply
with the carbon intensity cap in later years. Id. § 95485.
With these offsets, a blender selling high carbon intensity
fuels can comply with the Fuel Standard by purchasing
credits from other regulated parties; no regulated party is
required to sell any particular fuel or blend of fuels with a
certain carbon intensity or origin. To build a durable and
effective marketplace to stimulate the development of
alternative fuels, the Fuel Standard created a market for
trading, banking, and borrowing Fuel Standard credits. Id.;
see also ISOR ES-1. CARB expects that the demand for
credits will encourage producers, wherever they are located,
to develop fuels with lower carbon intensities for use within
the California market.

                               i

     The Fuel Standard uses a “lifecycle analysis” to determine
the total carbon intensity of a given transportation fuel.
Because GHGs mix in the atmosphere, all emissions related
to transportation fuels used in California pose the same local
risk to California citizens. “‘That these climate change risks
are widely-shared does not minimize [California’s] interest’
in reducing them.” Rocky Mountain Ethanol, 843 F. Supp. 2d
18    ROCKY MOUNTAIN FARMERS UNION V. COREY

at 1093 (quoting Massachusetts v. EPA, 549 U.S. 497, 522
(2007)) (alteration in original) (internal quotation marks
omitted). One ton of carbon dioxide emitted when fuel is
produced in Iowa or Brazil harms Californians as much as
one emitted when fuel is consumed in Sacramento. The
Tailpipe Standards control only emissions within California.
Without lifecycle analysis, all GHGs emitted before the fuel
enters a vehicle’s gas tank would be excluded from
California’s regulation. Similarly, the climate-change
benefits of biofuels such as ethanol, which mostly come
before combustion, would be ignored if CARB’s regulatory
focus were limited to emissions produced when fuels are
consumed in California.

    With a one-sided focus on consumption, even strong
tailpipe-emissions standards would let GHG emissions rise
during fuel production. Tailpipe standards could sharply
reduce emissions from each individual vehicle without
reducing net GHG emissions. In the extreme, rising
emissions from production could raise total GHG emissions,
completely subverting tailpipe-emissions limits. As an
example, CARB analyzed the carbon intensity of ethanol
produced in the Midwest using coal for electricity and heat.
That method of production yields a carbon intensity more
than twenty-percent higher than gasoline. See Cal. Code
Regs. tit. 17, § 95486(b)(1), tbl.6 (“Table 6”). No tailpipe
standard could capture that difference. If the ethanol were
credited for the carbon dioxide absorbed during cultivation of
the corn feedstock, it would look superior to gasoline from a
GHG perspective at the tailpipe. But any shift from gasoline
to that form of ethanol would increase net GHG emissions
and subject California to greater risk.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                      19

    To avoid these perverse shifts, CARB designed the Fuel
Standard to account for emissions associated with all aspects
of the production, refining, and transportation of a fuel, with
the aim of reducing total, well-to-wheel GHG emissions. See
id. § 95481(a)(38). When these emissions are measured,
CARB assigns a cumulative carbon intensity value to an
individual fuel lifecycle, which is called a “pathway.” Id.
§ 95481(a)(14).

    The importance of lifecycle analysis is shown clearly by
the diversity of the California fuel market, which includes
fuels made with many different source materials, called
“feedstocks,” and production processes. As of June 2011,
CARB has performed lifecycle analyses of fuels made from
petroleum, natural gas, hydrogen, electricity, corn, sugarcane,
used cooking oil, and tallow. Id. § 95486(b)(1). Fuels made
from these feedstocks generate or avoid emissions at different
stages of their production, transportation, and use, depending
on when the conversion to fuel requires or displaces energy.
An accurate comparison is possible only when it is based on
the entire lifecycle emissions of each fuel pathway.

    Recognizing the need for a reliable method to compare
the lifecycle emissions of diverse fuels, the Argonne National
Laboratory developed the Greenhouse Gases, Regulated
Emissions, and Energy Use in Transportation Model
(“GREET”).3 GREET, first published in 1996 and revised
and peer reviewed several times since, incorporates
comprehensive data on the lifecycle emissions of various


 3
    See generally M.Q. Wang, Ctr. for Transp. Research, Argonne Nat’l
Lab., U.S. Dep’t of Energy, GREET 1.0 — Transportation Fuel Cycles
Model: Methodology and Use 1–2 (1996), available at
http://www.transportation.anl.gov/pdfs/TA/500.pdf.
20    ROCKY MOUNTAIN FARMERS UNION V. COREY

fuels. The Environmental Protection Agency (“EPA”) uses
GREET for lifecycle analysis in the RFS, which mandates the
use of low-carbon-intensity biofuels in the United States fuel
supply. See 78 Fed. Reg. 14190, 14209 (Mar. 5, 2013). State
agencies in Oregon, Minnesota, and New York have also used
GREET to estimate emissions from the production of
alternative fuels. In designing the Fuel Standard, CARB used
GREET as the basis for its lifecycle-emissions model for
fuels used in California. That peer-reviewed model, called
CA-GREET, incorporates detailed information about local
conditions, including California’s stringent environmental
regulations and low-carbon electricity supply.

    To provide a baseline against which to compare future
reductions, CARB measured the average carbon intensity of
the 2010 gasoline market at 95.86 grams of carbon-dioxide
equivalent per mega joule (“gCO2e/MJ”) of energy. Cal.
Code Regs. tit. 17, § 95486(b). In 2011, the carbon intensity
cap was set 0.25% below the 2010 average. Id. § 95482.
From 2011 to 2020, each annual limit will be a further
reduction from that baseline. Id. § 95482(b). After reviewing
ethanol sales in different markets during 2011, the Oil Price
Information Service reported that fuels with lower carbon
intensities received a price premium in California. So this
program is starting to work as intended.

    The Fuel Standard gives regulated parties two methods to
comply with its reporting requirements. First, CARB issued
a schedule of “default pathways” for a range of fuels that it
anticipated would appear in the California market. These
default pathways provided average values for the CA-GREET
factors for these anticipated fuels. The resulting default
pathways for ethanol appear in Table 6, which we attach as
Appendix One. Under Method 1, regulated parties who sell
      ROCKY MOUNTAIN FARMERS UNION V. COREY                21

fuel under a default pathway may rely on that pathway in
reporting the carbon intensity of the conforming fuel. Id.
§ 95486(b).

    Second, the Fuel Standard allows regulated parties to
register individualized pathways using Method 2A or 2B. Id.
§ 95486(c), (d). Under Method 2A, a regulated party relies
in part on a default pathway but proposes a replacement for
one or more of the pathway’s average values. Id. § 95486(c).
Under Method 2B, a regulated party proposes a new,
individualized pathway. Id. § 95486(d). To qualify for
Method 2A, the proposed pathway must have a carbon
intensity at least 5 gCO2e/MJ less than the default pathway it
seeks to replace, and it must be expected to supply more than
10 million gasoline-equivalent gallons per year in California.
Id. § 95486(e)(2). There is no such threshold for Method 2B.
Id. § 95486(e). Once CARB approves a Method 2A or 2B
pathway, the pathway remains available for use without
further documentation unless there is a material change. Id.
§ 95484(c)(2)(D). Thus fuel producers can take advantage of
default and individualized carbon intensity values, and choose
what is most advantageous.

                              ii

    Ethanol is an alcohol produced through fermentation and
distillation of a variety of organic feedstocks. Most domestic
ethanol comes from corn. Brazilian sugarcane dominates the
import market. See 75 Fed. Reg. 14670, 14743, 14746–47
(Mar. 26, 2010). Ethanol production is a resource-intensive
process, requiring electricity and steam. Id. at 14745. Steam
is usually produced on site with coal or natural gas in
dedicated boilers. Id. The choices of type of feedstock,
source of electricity, and source of thermal energy affect the
22     ROCKY MOUNTAIN FARMERS UNION V. COREY

carbon intensity of the fuel pathway. To illustrate, ethanol
made with sugarcane, hydroelectricity, and natural gas would
produce lower emissions than ethanol made from corn and
coal. Id. To determine the total carbon intensity values for
each ethanol pathway, the CA-GREET model considers the
carbon intensity of factors including: (1) growth and
transportation of the feedstock, with a credit for the GHGs
absorbed during photosynthesis; (2) efficiency of production;
(3) type of electricity used to power the plant; (4) fuel used
for thermal energy; (5) milling process used; (6) offsetting
value of an animal-feed co-product called distillers’ grains,
that displaces demand for feed that would generate its own
emissions in production; (7) transportation of the fuel to the
blender in California; and (8) conversion of land to
agricultural use.

    On Table 6, CARB separates these factors into those that
are correlated with location and those that are not, using a
regional identifier as a shorthand for the factors correlated
with location. The milling process, co-product, and source of
thermal energy are not correlated with region, so they are
labeled individually. Factors related to transportation,
efficiency, and electricity are correlated with a plant’s
location in the Midwest, Brazil, or California. For example,
California ethanol plants are newer and more efficient on
average than those in the Midwest, using less thermal energy
and electricity in the production process. Also, the electricity
available on the grid in the Midwest produces more emissions
in generation than electricity in California or Brazil because
much of the electricity in the Midwest is generated by coal-
fired power plants. By contrast, California receives most of
          ROCKY MOUNTAIN FARMERS UNION V. COREY                      23

its power from renewable sources and natural gas, and Brazil
relies almost entirely on hydroelectricity.4

    Emissions from transporting the feedstock and the refined
fuel are related to location, but they are not directly
proportionate to distance traveled. Transportation emissions
reflect a combination of: (1) distance traveled, including
distance traveled inside California to the fuel blender; (2)
total mass and volume transported; and (3) efficiency of the
method of transport. California ethanol produces the most
transportation emissions because California grows no corn for
ethanol, so its producers import raw corn, which is bulkier
and heavier than the refined ethanol shipped by producers in
Brazil and the Midwest. Brazilian ethanol produces fewer
emissions than the 7,500 miles it travels would suggest
because ocean tankers are very efficient.5 Midwest ethanol,
going one third of that distance, produces the least.6 As a
result, total transportation emissions for California ethanol
are 8.1 gCO2e/MJ, compared to 5.5 for Brazil and 4.8 for the


      4
      According to CA-GREET, 78.7% of California’s electricity was
generated from natural gas and 21.3% from renewable energy. The
Midwest received 51.6% of its electricity from coal, 33.5% from natural
gas, and 14.9% from renewables. CARB’s Final Statement of Reasons for
the Fuel Standard (“FSOR”) 579. More than 80% of Brazil’s electricity
was hydroelectric. FSOR 545.
  5
    Shipping ethanol on an ocean tanker uses 29 to 43 BTUs per ton per
mile, compared to 253 in a pipeline, 370 via rail, and 1,028 on a truck.
CARB, Detailed California-Modified GREET Pathways for Brazilian
Sugarcane Ethanol: Average Brazilian Ethanol, With Mechanized
Harvesting and Electricity Co-product Credit, With Electricity Co-product
Credit at 36 (Sept. 23, 2009), available at http://www.arb.ca.gov/fuels/
lcfs/092309lcfs_cane_etoh.pdf (hereinafter Brazilian GREET Pathways).
 6
      Compare Appendix Two, with Brazilian GREET Pathways at 6.
24    ROCKY MOUNTAIN FARMERS UNION V. COREY

Midwest. Brazilian GREET Pathways 6. This advantage in
transportation is reflected in the location of ethanol plants,
which are mainly located in the Midwest near sources of
corn. 75 Fed. Reg. at 14745. California producers gain a
larger credit for distillers’ grains because those grains are
consumed in California, so they do not travel as far from the
plant to the point of consumption.

    We attach two excerpts from Table 6 as appendices.
Appendix One reproduces the ethanol pathways from the
Midwest, California, and Brazil in Table 6. Appendix Two
breaks out two default corn ethanol pathways from Table 6,
individually showing each of the regionally correlated factors
that determine the carbon intensity values of those pathways.
The ethanol pathways detailed in Appendix Two both use a
dry-mill production process with natural gas as a heat source
and produce dry distillers’ grains as a co-product. As shown
in these tables, California’s combination of more efficient
plants and greater access to low-carbon electricity outweighs
Midwest ethanol’s lower transportation emissions, leaving
California ethanol with a 7.2 gCO2e/MJ lower carbon
intensity for the factors correlated with region. California
ethanol producers import their corn from the Midwest, so the
two regions have identical carbon intensity assessments for
land-use changes. Those factors, combined with the
feedstock, milling method, treatments of distillers’ grains,
and heat source, determine the carbon intensity of each
default pathway.

    Producers from all three regions have obtained
individualized pathways under Methods 2A or 2B. Cal. Code
Regs. tit. 17, § 95486(b). Most of the Midwest ethanol
producers who have done so either co-generate heat and
electricity or use a renewable source for thermal energy,
      ROCKY MOUNTAIN FARMERS UNION V. COREY                25

either of which can dramatically reduce GHG emissions. Cf.
75 Fed. Reg. at 14745. As of mid-2011, CARB had approved
ethanol pathways with carbon intensities ranging from 56.56
to 120.99 gCO2e/MJ. The individualized pathway with the
lowest carbon intensity was achieved by a Midwest producer
through Method 2A. The default pathway with the lowest
carbon intensity is only slightly higher: 58.40 gCO2e/MJ for
Brazilian sugarcane ethanol made with electricity generated
on site. The highest carbon intensity, 120.99 gCO2e/MJ, is
for Midwestern wet-mill ethanol, using 100% coal for
thermal energy. That is significantly higher than the 95.86
gCO2e/MJ average carbon intensity of gasoline in 2010.

                             iii

    The Fuel Standard also regulates crude oil and derivatives
sold in California. Like the ethanol provisions, the 2011
Provisions required compliance with carbon intensity caps
starting in January 1, 2011. Cal. Code Regs. tit. 17,
§ 95482(a). The 2011 Provisions remained in effect until
December 31, 2011, when they were replaced by amended
regulations. The 2011 Provisions are the subject of American
Fuels’s challenge and the district court’s decision, so we do
not discuss the amended provisions in detail.

    Crude oil presents different climate challenges from
ethanol and other biofuels. Corn and sugarcane absorb
carbon dioxide as they grow, offsetting emissions released
when ethanol is burned. By contrast, the carbon in crude oil
makes a one-way trip from the Earth’s crust to the
atmosphere. For crude oil and its derivatives, emissions from
combustion are largely fixed, but emissions from production
vary significantly. As older, easily accessible sources of
crude are exhausted, they are replaced by newer sources that
26    ROCKY MOUNTAIN FARMERS UNION V. COREY

require more energy to extract and refine, yielding a higher
carbon intensity than conventional crude oil. As extraction
becomes more difficult, emissions from crude oil will only
increase, but CARB expects that fuels with carbon intensity
values fifty to eighty percent lower than gasoline will be
needed to meet its emissions-reduction targets. No matter
how efficiently crude oil is extracted and refined, it cannot
supply this level of reduction. To meet California’s
ambitious goals, the development and use of alternative fuels
must be encouraged.

    With that in mind, CARB designed the 2011 Provisions
to promote the development of alternative fuels rather than to
encourage marginal emissions reductions from crude oil.
Under the 2011 Provisions, no crude oil could be assessed a
carbon intensity below the market average, but newer sources
causing higher emissions were assessed at their individual
carbon intensity. By design, this system required regulated
parties to meet the Fuel Standard’s carbon-intensity-reduction
targets by supplying alternative fuels or buying credits from
the sellers of alternative fuels. This was intended to direct
investment into low-carbon alternative fuels rather than into
the most efficient sources of crude oil, which would still lag
behind improvements from alternative fuels that decrease the
harmful emissions of carbon dioxide and other GHGs. By
distinguishing between existing and emerging sources, CARB
also hoped to prevent the mere shift of high carbon intensity
crude oils to other markets. This process, known as “fuel
shuffling,” would reduce the carbon intensity of the
California market by altering the world-wide distribution of
fuels, but it would neither promote alternative-fuel
development nor reduce net global GHG emissions.
      ROCKY MOUNTAIN FARMERS UNION V. COREY                27

    The 2011 Provisions categorized crude oil in two ways:
(1) as “existing” or “emerging” crude sources; and (2) as
high-carbon-intensity crude oil (“HCICO”) or non-HCICO.
“Existing” sources were those that made up at least two
percent of California’s crude-oil market in 2006. All others
were “emerging” sources. HCICOs were sources that
produced more than 15 gCO2e/MJ of emissions in extraction,
production, and transportation. All existing sources were
assessed the average carbon intensity value of the 2006
California market—8.07 gCO2e/MJ—regardless of their
individual value. Emerging non-HCICOs were also assessed
that average value no matter how low their actual carbon
intensity values. Emerging HCICOs were assessed their
individual values. This system of categories is illustrated in
the table below:

                         Existing            Emerging
   Non-HCICO           2006 Average         2006 Average

     HCICO                 (8.07)            Individual
                                          Carbon Intensity

     In the benchmark year of 2006, California produced
38.7% of the oil it consumed. That 38.7% consisted of 6.10%
oil recovered through gas-injection (“Gas Injection”), 1.3%
oil recovered through water-flood methods (“Water Flood”),
16.5% light crude (“California Primary”), and 14.8% oil
extracted using thermal-enhanced oil-recovery techniques
(“California TEOR”). At 14.8% California TEOR was the
only HCICO that made up more than two percent of the 2006
market. It had an individual carbon intensity of 18.89
gCO2e/MJ, but as an existing source, it was assessed the
market-average carbon intensity of 8.07 gCO2e/MJ during
28       ROCKY MOUNTAIN FARMERS UNION V. COREY

2011. Light crude from Alaska and abroad supplied most of
the balance, but Venezuela heavy crude (“Venezuela
Heavy”), which has a carbon intensity higher than California
TEOR, filled 0.63% of the 2006 market.

    In October 2011, CARB concluded that regulating crude
oil by reference to the 2006 market was infeasible and issued
new provisions. The new provisions pursued the same goals
with similar logic, but they eliminated the categories in the
2011 Provisions. Under the new system, all crude oil is
assessed the same carbon intensity value, either the average
of the California market in the year of sale or the average
from 2010, whichever is higher. These amended provisions
took effect on January 1, 2012.

    On July 24, 2013, CARB issued a regulatory advisory that
altered the treatment of 2011 sales of crude oil that had not
yet been subject to lifecycle analysis (“Potential HCICOs”).7
Low Carbon Fuel Standard Regulatory Advisory 13-01,
a va i l a b l e at htt p:/ / www.arb.ca.gov/fuels/lcfs /
072413lcfs-rep-adv.pdf. CARB had previously stated that
credits related to those sales would be adjusted once lifecycle
analysis was performed. See Low Carbon Fuel Standard
Regulatory Advisory 10-04A, at 2–4 (June 22, 2011),
available at http://www.arb.ca.gov/fuels/
lcfs/070111lcfs-rep-adv.pdf. With Advisory 13-01, CARB
instead told regulated parties that retroactive adjustment of
credit balances would not be required. For sales during 2011,


     7
    In 2011, CARB published a list of more than 160 verified non-
HCICOs, Advisory 10-04B at 6–10, and produced nine default crude-oil
pathways with carbon intensities in the HCICO range. See Cal. Code
Regs. tit. 17, § 95486(b)(1), Table 8, Carbon Intensity Lookup Table for
Crude Oil Production and Transport.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 29

Potential HCICOs would be treated like non-HCICOs and
assigned the average carbon intensity of the California
market, essentially applying the amended provisions to
Potential HCICOs one year earlier than planned. Advisory
13-01, at 2–3.

                               C

    In December 2009, Rocky Mountain filed a complaint
challenging the ethanol provisions of the Fuel Standard,
alleging that they violated the dormant Commerce Clause and
were preempted by the RFS. In February 2010, American
Fuels challenged both the ethanol and the crude-oil provisions
on similar grounds. Rocky Mountain sought a preliminary
injunction on its Commerce Clause and preemption claims.
American Fuels moved for summary judgment on its
Commerce Clause claims. CARB filed cross-motions for
summary judgment on all grounds.

     On December 29, 2011, the district court granted Rocky
Mountain’s request for a preliminary injunction and
American Fuels’s partial motion for summary judgment,
concluding that the Fuel Standard violated the dormant
Commerce Clause by (1) engaging in extraterritorial
regulation, (2) facially discriminating against out-of-state
ethanol, and (3) discriminating against out-of-state crude oil
in purpose and effect. The district court then determined that
CARB did not show that the Fuel Standard could survive
strict scrutiny.

    The district court granted partial summary judgment in
favor of CARB on its cross-motion, concluding that the Fuel
Standard is a control or prohibition respecting a characteristic
or component of a fuel under section 211(c)(4)(B) of the
30    ROCKY MOUNTAIN FARMERS UNION V. COREY

Clean Air Act, but it denied summary judgment on whether
that section prevents scrutiny of the Fuel Standard under the
Commerce Clause. CARB timely appealed. We stayed the
district court’s judgments pending this appeal.

                              II

    We review de novo a district court’s rulings on cross-
motions for summary judgment. CRM Collateral II, Inc. v.
Tricounty Metro. Transp. Dist. of Or., 669 F.3d 963, 968 (9th
Cir. 2012). A grant of summary judgment is appropriate
where “the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). A district court’s
resolution of federal constitutional claims is also reviewed de
novo. Black Star Farms LLC v. Oliver, 600 F.3d 1225, 1229
(9th Cir. 2010).

    We review an order granting a preliminary injunction for
abuse of discretion. Stormans Inc. v. Selecky, 586 F.3d 1109,
1119 (9th Cir. 2009) (citation omitted). We will reverse if the
order was based on clearly erroneous findings of fact or on an
erroneous legal standard. Id.

                             III

    Plaintiffs contend that the Fuel Standard’s ethanol and
crude-oil provisions discriminate against out-of-state
commerce and regulate extraterritorial activity. CARB
disagrees and, in the alternative, contends that Section
211(c)(4)(B) of the Clean Air Act authorizes the Fuel
Standard under the Commerce Clause. We address each
claim in turn.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  31

    The Commerce Clause provides that “Congress shall have
Power . . . [t]o regulate Commerce . . . among the several
States.” U.S. Const., art. I, § 8, cl. 3. This affirmative grant
of power does not explicitly control the several states, but it
“has long been understood to have a ‘negative’ aspect that
denies the States the power unjustifiably to discriminate
against or burden the interstate flow of articles of commerce.”
 Or. Waste Sys., Inc. v. Dep’t of Envtl. Quality of State of Or.,
511 U.S. 93, 98 (1994) (citing Wyoming v. Oklahoma,
502 U.S. 437, 454 (1992)). Known as the “negative” or
“dormant” Commerce Clause, this aspect is not a perfect
negative, as “the Framers’ distrust of economic Balkanization
was limited by their federalism favoring a degree of local
autonomy.” Dep’t of Revenue of Ky. v. Davis, 553 U.S. 328,
338 (2008) (citations omitted). Within the federal system, a
“courageous state may, if its citizens choose, serve as a
laboratory; and try novel social and economic experiments
without risk to the rest of the country.” New State Ice Co. v.
Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J.,
dissenting). If successful, those experiments may often be
adopted by other states without Balkanizing the national
market or by the federal government without infringing on
state power.

    “The modern law of what has come to be called the
dormant Commerce Clause is driven by concern about
‘economic protectionism—that is, regulatory measures
designed to benefit in-state economic interests by burdening
out-of-state competitors.’” Davis, 553 U.S. at 337–38
(quoting New Energy Co. of Ind. v. Limbach, 486 U.S. 269,
273–74 (1988)). For dormant Commerce Clause purposes,
economic protectionism, or discrimination, “simply means
differential treatment of in-state and out-of-state economic
interests that benefits the former and burdens the latter.” Or.
32     ROCKY MOUNTAIN FARMERS UNION V. COREY

Waste Sys., Inc., 511 U.S. at 99. “[O]f course, any notion of
discrimination assumes a comparison of substantially similar
entities.” Gen. Motors Corp. v. Tracy, 519 U.S. 278, 298
(1997). If a statute discriminates against out-of-state entities
on its face, in its purpose, or in its practical effect, it is
unconstitutional unless it “serves a legitimate local purpose,
and this purpose could not be served as well by available
nondiscriminatory means.” Maine v. Taylor, 477 U.S. 131,
138 (1986) (internal quotation marks omitted). Absent
discrimination, we will uphold the law “unless the burden
imposed on [interstate] commerce is clearly excessive in
relation to the putative local benefits.” Pike, 397 U.S. at 142.

                               A

    The district court concluded that the Fuel Standard
facially discriminated against out-of-state corn ethanol by (1)
differentiating between ethanol pathways based on origin and
(2) discriminating against out-of-state ethanol based on
factors within the CA-GREET formula that were
“inextricably intertwined with origin.” Rocky Mountain
Ethanol, 843 F. Supp. 2d at 1087.

                                i

    Before we consider whether the Fuel Standard
discriminates against out-of-state ethanol, we must determine
which ethanol pathways are suitable for comparison. Tracy,
519 U.S. at 298. Entities are similarly situated for
constitutional purposes if their products compete against each
other in a single market. Id. at 299. If they do, it is irrelevant
whether they are made from different materials or if one
poses a substantial competitive threat to another. Bacchus
Imports, Ltd. v. Dias, 468 U.S. 263, 268–69 (1984).
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 33

    The district court concluded that all Brazilian ethanol
pathways and all CA-GREET factors correlated with origin
were outside the bounds of comparison. The district court
explained, “Because the [Fuel Standard] makes production
process, feedstock and origin relevant, comparing pathways
with different production processes or feedstocks is a red
herring.” Rocky Mountain Ethanol, 843 F. Supp. 2d at 1089.
The district court defined “production processes” as only
those factors not correlated with origin in the default
pathways. Id. After excluding sugar cane ethanol and all
GHG emissions related to transportation, electricity, and plant
efficiency from comparison, the district court concluded that
“the [Fuel Standard] discriminates on the basis of origin.” Id.
But this selective comparison, which excludes relevant fuel
pathways and important contributors to GHG emissions,
cannot support the district court’s finding of discrimination.

    As Plaintiffs strenuously maintain and all parties agree,
ethanol from every source has “identical physical and
chemical properties.” Rocky Mountain Ethanol, 843 F. Supp.
2d at 1081 (quoting ISOR V-30). Indeed, the market relies
on this undifferentiated structure because ethanol from
different regions made with different feedstocks is regularly
mixed together in the fuel supply. Ethanol from Brazil, the
Midwest, and California may end up blended in the same
gallon of fuel. Because of this close competition, all sources
of ethanol in the California market should be compared, and
the district court erred in excluding Brazilian ethanol from its
analysis. See Tracy, 519 U.S. at 298–99.

    The district court also erred by ignoring GHG emissions
related to: (1) the electricity used to power the conversion
process, (2) the efficiency of the ethanol plant, and (3) the
transportation of the feedstock, ethanol, and co-products.
34     ROCKY MOUNTAIN FARMERS UNION V. COREY

Those factors contribute to the actual GHG emissions from
every ethanol pathway, even if the size of their contribution
is correlated with their location. Instead of considering all
sources of GHG emissions, the district court concluded that
different pathways were equivalent if they used the same
feedstock and what the court called the “production
process”—the type of milling process, treatment of the co-
product, and source of thermal energy—regardless of their
carbon intensity values for the remaining factors.

    But these pathways are not equivalent. As the district
court concluded, their carbon intensities are “different
according to lifecycle analysis.” Rocky Mountain Ethanol,
843 F. Supp. 2d at 1088. Each factor in the default pathways
is an average based on scientific data, not an ungrounded
presumption that unfairly prejudices out-of-state ethanol,
whether it is an average value for the use of coal in a boiler or
for the shipment of raw corn from the Midwest to California.
To the atmosphere, emissions related to an ethanol plant’s
source of electrical energy are no less important than those
caused by a plant’s source of thermal energy. If we ignore
these real differences between ethanol pathways, we cannot
understand whether the challenged regulation responds to
genuine threats of harm or to the mere out-of-state status of
an ethanol pathway. All factors that affect carbon intensity
are critical to determining whether the Fuel Standard gives
equal treatment to similarly situated fuels.

                               ii

    Under the dormant Commerce Clause, distinctions that
benefit in-state producers cannot be based on state boundaries
alone. But a regulation is not facially discriminatory simply
because it affects in-state and out-of-state interests unequally.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                   35

If California is to assign different carbon intensities to ethanol
from different regions, there must be “some reason, apart
from their origin, to treat them differently.” Philadelphia v.
New Jersey, 437 U.S. 617, 627 (1978).

    Following this logic, the Supreme Court has consistently
recognized facial discrimination where a statute or regulation
distinguished between in-state and out-of-state products and
no nondiscriminatory reason for the distinction was shown.
For example, in Oregon Waste, the Supreme Court
considered an Oregon statute that imposed a $2.25 per ton
surcharge on out-of-state waste but charged in-state waste
only 85 cents. 511 U.S. at 96. This fee differential was
discriminatory because out-of-state waste was no more
harmful or costly than waste generated within the state,
leaving no basis for differential treatment other than the state
of origin. Id. at 101. The Court explained, however, that “if
out-of-state waste did impose higher costs on Oregon than in-
state waste, Oregon could recover the increased cost through
a differential charge on out-of-state waste.” Id. at 101 n.5. In
a similar case, the Court struck down as discriminatory an
Alabama law that imposed a fee on imports of hazardous
waste from out of state when there was no association
between place of origin and risk to Alabama. Chem. Waste
v. Hunt, 504 U.S. 334 (1992). Rather, Alabama admitted that
“[t]he risk created by hazardous waste and other similarly
dangerous waste materials [was] proportional to the volume
of such waste.” Id. at 344 n.7. As it did in Oregon Waste, the
Court explained that a disposal fee calibrated to the actual
risk imposed by hazardous waste, whether imported or
domestic, would have been appropriate. Id. at 344.

   Unlike these discriminatory statutes, the Fuel Standard
does not base its treatment on a fuel’s origin but on its carbon
36     ROCKY MOUNTAIN FARMERS UNION V. COREY

intensity. The Fuel Standard performs lifecycle analysis to
measure the carbon intensity of all fuel pathways. When it is
relevant to that measurement, the Fuel Standard considers
location, but only to the extent that location affects the actual
GHG emissions attributable to a default pathway. Under
dormant Commerce Clause precedent, if an out-of-state
ethanol pathway does impose higher costs on California by
virtue of its greater GHG emissions, there is a
nondiscriminatory reason for its higher carbon intensity
value. See id. Stated another way, if producers of out-of-
state ethanol actually cause more GHG emissions for each
unit produced, because they use dirtier electricity or less
efficient plants, CARB can base its regulatory treatment on
these emissions. If California is to successfully promote low-
carbon-intensity fuels, countering a trend towards increased
GHG output and rising world temperatures, it cannot ignore
the real factors behind GHG emissions.

     The Fuel Standard does not isolate California and protect
its producers from competition. To date, the lowest ethanol
carbon intensity values, providing the most beneficial market
position, have been for pathways from the Midwest and
Brazil. See Cal. Code Regs. tit. 17, § 95486(b)(1).
Comparing all sources of ethanol and all factors that
contribute to the carbon intensity of an ethanol pathway, it
appears that CARB’s method of lifecycle analysis treats
ethanol the same regardless of origin, showing a
nondiscriminatory reason for the unequal results of this
analysis. Yet Plaintiffs contend (1) that certain factors in the
CA-GREET analysis are inherently discriminatory against
out-of-state ethanol and (2) that the regional categories and
default pathways shown in Table 6 discriminate against out-
of-state ethanol based on origin. We address these arguments
at more length, as they are the crux of the challenges by
        ROCKY MOUNTAIN FARMERS UNION V. COREY                            37

Rocky Mountain and American Fuels to CARB’s regulatory
scheme.

                                     iii

    The district court held that two of the CA-GREET factors,
transportation and electricity source, were “inextricably
intertwined with origin” and that CARB’s use of those factors
was impermissible under the dormant Commerce Clause.
Rocky Mountain Ethanol, 843 F. Supp. 2d at 1088–89. To
reach this conclusion, the district court reasoned first that any
factor correlated with origin is “inextricably intertwined with
geography” and second that any otherwise neutral factor
becomes discriminatory if it is intertwined with geography,
even if that factor measures real variations in emissions from
different methods and locations of ethanol production. This
reasoning is incorrect.

   As explained above, these factors bear on the reality of
GHG emissions, with resulting consequences for California.8
Unless and until either the United States Supreme Court or

  8
    There is growing scientific and public consensus that the climate is
warming and that this warming is to some degree caused by anthropogenic
GHG emissions. See EPA, Endangerment and Cause or Contribute
Findings for Greenhouse Gases Under Section 202(a) of the Clean Air Act
(“Endangerment Finding”), 74 Fed. Reg. 66496, 66499 (December 15,
2009) (finding that “emissions of well-mixed greenhouse gases . . .
contribute to the total greenhouse gas air pollution, and thus to the climate
change problem, which is reasonably anticipated to endanger public health
and welfare”); see Coal. for Responsible Regulation, Inc. v. EPA, 684 F.3d
102, 114 (D.C. Cir. 2012) (upholding the Endangerment Finding);
Intergovernmental Panel on Climate Change, Climate Change 2007:
Synthesis Report, Summary of Policymakers 2 & 5 (2007) (explaining that
“[w]arming of the climate system is unequivocal” and “very likely due to
the observed increase in anthropogenic GHG concentrations”).
38    ROCKY MOUNTAIN FARMERS UNION V. COREY

the Congress forbids it, California is entitled to proceed on
the understanding that global warming is being induced by
rising carbon emissions and attempt to change that trend.
California, if it is to have any chance to curtail GHG
emissions, must be able to consider all factors that cause
those emissions when it assesses alternative fuels.

    Plaintiffs contend that any consideration of emissions
from the transportation of feedstocks and fuels is forbidden.
They cite Fort Gratiot Sanitary Landfill, Inc. v. Michigan
Department of Natural Resources, 504 U.S. 353 (1992), and
Dean Milk Co. v. City of Madison, 340 U.S. 349 (1951), but
neither case stands for that proposition. In Fort Gratiot, a
Michigan law allowed each county to refuse solid waste from
another county, state, or country. 504 U.S. at 357. The Court
held that the statute discriminated against interstate
commerce by authorizing each county to isolate itself from
the national economy, “afford[ing] local waste producers
complete protection from out-of-state waste.” Id. at 361.
Michigan argued that the law did not discriminate because the
county was also authorized to isolate itself from the rest of
the state, but the Court explained that a state “may not avoid
the strictures of the Commerce Clause by curtailing the
movement of articles of commerce through subdivisions of
the State, rather than through the State itself.” Id. In Dean
Milk, the Court struck down a Madison, Wisconsin, ordinance
that prohibited the sale of milk unless the milk was bottled
within five miles of the town central square. 340 U.S. at 350.
The Court held that the regulation had the practical effect of
“exclud[ing] from distribution in Madison wholesome milk
produced and pasteurized in Illinois.” Id. at 354. That
Madison also excluded milk from Milwaukee was irrelevant.
In both of these cases, the Supreme Court found
discrimination based on the communities’ decision to isolate
      ROCKY MOUNTAIN FARMERS UNION V. COREY                 39

themselves and direct business to local processors, not based
on the use of distance for sound reasons correlating with the
purposes of the regulation.

    CARB’s attention to emissions from transportation has no
such isolating effect. We “view[] with particular suspicion
state statutes requiring business operations to be performed in
the home State that could more efficiently be performed
elsewhere.” Pike, 397 U.S. at 145. But transporting raw corn
produces more emissions than importing refined ethanol,
driving up a fuel pathway’s carbon intensity and making local
processing less attractive.        This is not a form of
discrimination against out-of-state producers. Even if
California were to someday produce significant amounts of
corn for ethanol, the CA-GREET transportation factor would
remain non-discriminatory to the extent it applies evenly to
all pathways and measures real differences in the harmful
effects of ethanol production. See Or. Waste Sys., Inc.,
511 U.S. at 101 n.5.

    Plaintiffs also contend that the carbon intensity of
electricity is “inextricably intertwined with geography.”
California’s mix of electricity generation is weighted toward
lower-carbon sources such as natural gas, nuclear, and
hydroelectric, and California ethanol producers pay more for
electricity with fewer emissions than the national average.
By contrast, Midwest producers have largely located their
plants near cheap and carbon-intensive sources of coal-fired
electricity generation. The default pathways reflect the
resulting difference in the average carbon intensity of
electricity available in the region where producers are
located. See Table 6.
40    ROCKY MOUNTAIN FARMERS UNION V. COREY

    But ethanol producers in the Midwest are not hostage to
these regional electricity-generating portfolios. Many ethanol
plants in the Midwest generate some or all of their own
electricity and use the waste heat as a source of thermal
energy, reducing emissions. See 75 Fed. Reg. at 14745.
Drawing electricity from the coal-fired grid might be the
easiest and cheapest way to power an ethanol plant. But the
dormant Commerce Clause does not guarantee that ethanol
producers may compete on the terms they find most
convenient. See Exxon Corp. v. Governor of Md., 437 U.S.
117, 127 (1978) (holding that the Commerce Clause does not
protect “the particular structure or methods of operation in a
retail market”). The Fuel Standard treats the electricity used
by all producers the same way based on the real risks posed
by different sources of generation. As with transportation,
this is not a dormant Commerce Clause violation, even if the
extent and carbon intensity of power on an electrical grid is
related to the location of the grid.

    Addressing both of these factors, American Fuels
contends that by allocating credits in part based on emissions
from transportation and electricity generation, the Fuel
Standard “stri[ps] away from the [out-of-state] industry the
competitive and economic advantages it has earned for
itself.” See Hunt v. Wash. State Apple Adver. Comm’n,
432 U.S. 333, 351 (1977). This “artificially encourage[es] in-
state production even when the same goods could be
produced at lower cost in other States.” W. Lynn Creamery,
Inc. v. Healy, 512 U.S. 186, 193 (1994). American Fuels
reads these cases too broadly and understands “cost” too
narrowly.

   In Hunt, the Court invalidated a North Carolina statute
requiring that all apples shipped into the state in closed
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 41

containers be labeled only with the applicable federal grade
or standard of quality. 432 U.S. at 335. This affected
Washington State apple growers, who had funded a program
to inspect and grade apples for export. Id. at 336–38.
Consumers and brokers across the country had come to prefer
the Washington grades to USDA grades. Id. at 351. The
Court held that the North Carolina statute discriminated
against Washington apple growers because it “strip[ped]
away from the Washington apple industry the competitive
and economic advantages it ha[d] earned for itself through its
expensive inspection and grading system.” Id. at 351.
According to American Fuels, Midwest ethanol producers
earned a similar protected advantage for themselves by
building facilities near corn feedstocks and cheap, coal-
generated electricity.

    To the extent American Fuels relies on Midwest
producers’ proximity to feedstocks, their comparison makes
no sense. The Fuel Standard does not strip away but
magnifies this advantage by measuring the significant
emissions caused by transporting raw corn to California.
Midwest producers’ use of coal-fired electricity also does not
merit respect under Hunt. Access to cheap electricity is an
advantage, but it was not “earned” in the sense meant by Hunt
simply because ethanol producers built their plants near coal-
fired power plants and imposed the hidden costs of GHG
emissions on others. If Hunt is relevant, it is because the low-
carbon electricity generated in-house by some Midwest
producers was expensively acquired and provides real
benefits, valued by ethanol consumers, that can only be
recognized through lifecycle analysis.

    The Fuel Standard does not “artificially encourag[e] in-
state production even when the same goods could be
42    ROCKY MOUNTAIN FARMERS UNION V. COREY

produced at lower cost in other States.” See W. Lynn
Creamery, 512 U.S. at 193. It creates a market in which the
monetary cost of ethanol better reflects the full costs of
ethanol production, taking into account the harms from GHG
emissions. After accounting for those costs, Midwest ethanol
has attained both the highest and the lowest carbon intensity
values, and Brazilian ethanol boasts the default pathway with
the lowest carbon intensity. The dormant Commerce Clause
does not require California to ignore the real differences in
carbon intensity among out-of-state ethanol pathways, giving
preferential treatment to those with a higher carbon intensity.
These factors are not discriminatory because they reflect the
reality of assessing and attempting to limit GHG emissions
from ethanol production.

    We conclude: (1) that all sources of ethanol compete in
the California market and are therefore relevant to
comparison; (2) that all of the factors included in CA-
GREET’s lifecycle analysis are relevant to determining which
forms of ethanol are similarly situated—not just those factors
that are uncorrelated with location; (3) that the CA-GREET
lifecycle analysis used by CARB, including the specific
factors to which Plaintiffs object, does not discriminate
against out-of-state commerce. We next address Plaintiffs’
challenge to the regional categories and average values that
form the default pathways in Table 6.

                              iv

    With Table 6, CARB provides a schedule of default
pathways that regulated parties can use to meet the Fuel
Standard’s reporting requirements. Cal. Code Regs. tit. 17,
§ 95486(b)(1). As described, those default pathways are
based on average values for each CA-GREET factor, and
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 43

some of those factors are correlated with location. For those,
CARB aggregates producers within California, the Midwest,
and Brazil to measure average values. On Table 6, CARB
lists each pathway with its regional identifier rather than
separately listing each factor that is correlated with origin.
Compare Appendix One, with Appendix Two. Each source
of ethanol may rely on a default pathway that incorporates
average values for producers within its region that use the
same mechanical methods and thermal-energy source and
produce the same co-product.

    Plaintiffs contend that CARB treats Midwest and
California ethanol differently based solely on origin by using
different regions to categorize and measure averages for its
default pathways. This challenge presents two related
questions, which we will consider in turn: (1) whether CARB
treats all the default pathways the same within each regional
category and (2) whether CARB discriminated against out-of-
state ethanol by constructing the categories with reference to
California’s border. We first conclude that CARB treats all
ethanol within each regional category the same.

    CARB designed the default pathways to be appropriate
for use by multiple ethanol producers, avoiding costly and
unnecessary individualized determinations. Under this
system, only those producers with a lower-than-average
carbon intensity need apply for an individualized value. To
be broadly suitable, the carbon intensity values in the default
pathways are averages. Being averages, they cannot exactly
match the individual carbon intensity values of every ethanol
source that may rely on them. Not every ton of distillers’
grains will require the same amount of heat to dry, and not
every (probably no single) plant will be exactly as efficient as
the category average. The district court concluded correctly
44     ROCKY MOUNTAIN FARMERS UNION V. COREY

that “California applies the same CA-GREET formula to all
pathways evenly.” Rocky Mountain Ethanol, 843 F. Supp. at
1087. As a result, the effects of any inaccuracies in the
categories will fall evenly on the various default pathways.

    Some producers may be burdened by this system to the
extent that their fuels have carbon intensities below the
relevant default pathway. For those, whether a California
producer that uses solar power or a Midwest producer that co-
generates heat and electricity, the Fuel Standard allows an
individualized assessment to obtain an individual carbon
intensity value, wherever the producer is located. Plaintiffs
contend that this system treats the regional categories
unevenly, notwithstanding the opportunity to seek
individualized values. They explain that Methods 2A and 2B
are themselves discriminatory because a Midwest ethanol
producer must undertake a burdensome process to qualify for
the same carbon intensity value that a California producer
using the same “nominal production process” may access
through a default pathway.9 With this argument, Plaintiffs
make the same mistake the district court did when limiting its
comparison of fuel pathways: asserting that emissions from
transportation, electricity generation, and plant energy use do
not count. Different ethanol pathways are entitled to equal
treatment by CARB, but no ethanol producer is entitled to a
particular carbon intensity value simply because another
producer, using some but not all of the same processes and
resources, qualifies for a default pathway with that value.




 9
   Plaintiffs use “nominal process” the same way the district court used
“production process”—to refer only to those CA-GREET factors not
correlated with origin.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 45

     CARB gives the same treatment to each regional
category, and it requires the same showing from anyone who
seeks an individualized value under Methods 2A and 2B.
Parties from all three regions have registered individualized
pathways, showing that the categories do not uniformly
benefit California producers. Cal. Code Regs. tit. 17,
§ 95486(b). Although this scheme will burden certain
Midwest producers and benefit certain California producers,
the reverse is also true. These burdens and benefits are
attributable to the imprecision of averages rather than to
discrimination. We conclude that CARB gives ethanol
producers in each regional category “the substantially
evenhanded treatment demanded by the Commerce Clause.”
Bos. Stock Exch. v. State Tax Comm’n, 429 U.S. 318, 332
(1977).

     The question, then, is whether CARB’s decision to draw
one of the regional categories along its boundary was facially
discriminatory. We conclude it was not. The Fuel Standard
is novel in some ways, but it is not the first time that a state
has faced harms from products made in its sister states, and
it is not the first time that a state has defined categories for
purposes of regulation with reference to state boundaries.
See, e.g., Henneford v. Silas Mason Co., 300 U.S. 577, 584
(1937) (upholding a tax applied to out-of-state articles when
“the stranger from afar is subject to no greater burdens . . .
than the dweller within the gates”). States retain substantial
regulatory authority, and the states have varied physical
conditions. These differences reflect and cause differences in
the carbon intensities of fuels produced within their borders.
As noted, the Fuel Standard’s categories cannot perfectly
reflect every individual value. But “[p]erfection in making
the necessary classification is neither possible nor necessary.”
Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 314 (1976)
46      ROCKY MOUNTAIN FARMERS UNION V. COREY

(citation omitted). To call for individualized carbon intensity
assessments in each case, rather than default pathways, would
increase the costs of compliance with California’s system and
render it cumbersome.

    The Fuel Standard’s categories, though formed with
reference to state boundaries, must treat ethanol from all
sources evenhandedly. Like lifecycle analysis itself, they
must show “some reason, apart from their origin,” for their
alignment. Philadelphia, 437 U.S. at 627. In Chemical
Waste, the Court explained that a regulation setting its
boundaries along state lines would not be considered a
forbidden protectionist measure when its boundaries and the
process setting them reflected genuine attention to the
legitimate goals of regulation and not a mere hostility to
trade. Chem. Waste, 504 U.S. at 347 & n.11 (citing Or.-
Wash. R.R. & Nav. Co. v. Washington (Oregon-Washington),
270 U.S. 87, 96 (1926)).

    As a basis for its holding in Chemical Waste, the Court
cited Oregon-Washington, an older case rejecting a dormant
Commerce Clause challenge to a Washington State regulation
that blocked shipments of alfalfa, except in sealed containers,
from neighboring states whose fields had been infested with
alfalfa weevils. 270 U.S. at 87.10 To set the boundaries of
this quarantine, the Washington Director of Agriculture
“investigated thoroughly the insect and the areas where such
pests existed, and ascertained it to be in the whole of the state
of Utah” and large portions of Idaho, Wyoming, Colorado,
Oregon, and Nevada. Id. at 91. The Court held that the


 10
  After rejecting the dormant Commerce Clause challenge, the Supreme
Court invalidated the regulation because it conflicted with the Agricultural
Appropriation Act of 1917. Oregon-Washington, 270 U.S. at 282.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 47

dormant Commerce Clause did not prohibit the regulation
because “the investigation required by the Washington law
and the investigation actually made into the existence of this
pest and its geographical location ma[de] the law a real
quarantine law and not a mere inhibition against importation
of alfalfa from a large part of the country without regard to
the condition which might make its importation dangerous.”
Id. at 96.

    The default pathways in Table 6 show that CARB’s
investigation in setting the bounds of the Fuel Standard’s
regional categories was more rigorous and that those
categories are less burdensome to interstate commerce than
the regulation in Oregon-Washington. Both regulations
balance the desire for a precise assessment with the need to
reduce the compliance costs of the system. Neither
completely eliminated trade in the covered article. A system
of individual inspection was considered unreasonably costly
when it involved “the tearing open of every bale of hay and
sack of meal,” id. at 90, just as CARB judged universal
individualized pathways to be unwarranted when many fuel
producers prefer to rely on measured averages, see, e.g.,
FSOR 113, 116, 117 (requesting that CARB issue more
default pathways). Both regulations could provide an in-state
entity with an unearned benefit: some California ethanol has
an individual carbon intensity higher than its applicable
default pathway; in Oregon-Washington, Washington was not
entirely free of weevils, the weevils just were not “generally
distributed.” 270 U.S. at 90. And out-of-state entities faced
some undeserved harms: the weevil quarantine applied to
entire states, which almost certainly included individual fields
that were not afflicted. Likewise, some Midwest ethanol will
have a carbon intensity lower than its applicable default
pathway. But unlike the Fuel Standard, Washington allowed
48    ROCKY MOUNTAIN FARMERS UNION V. COREY

no in-state producer to suffer an unwarranted burden and
gave no out-of-state farm an unearned benefit. Moreover,
Washington provided no alternative mechanism for individual
inspection.    By contrast, the default pathways give
symmetrical burdens and benefits, and the Fuel Standard
allows for individual determinations under Methods 2A and
2B.

    The Fuel Standard’s regional categories for the default
pathways show every sign that they were chosen to accurately
measure and control GHGs and were not an attempt to protect
California ethanol producers. For example, the two factors
that the district court found were inextricably intertwined
with origin support CARB’s decision to set the boundaries of
the regional categories as it did.         Looking first at
transportation emissions, we see that as of June 2011, there
were no registered producers of corn ethanol from any state
neighboring California. There was one in Idaho. Otherwise,
every producer was located either in California, East of the
Rocky Mountains, or in Brazil. Corn and ethanol from the
Midwest must cross those mountains to reach California,
raising emissions from transport and aggravating the
difference between shipping raw corn and refined ethanol.
This difference is enough to make transportation emissions
for California even higher than those for Brazil, showing that
it would make little sense to group California and the
Midwest together. The three regions are distinct from each
other, and within each region conditions are similar for each
producer located there.         From the perspective of
transportation emissions, CARB’s decision to align the
regional categories as it did produced accurate carbon
intensity values. This is the type of expert regulatory
judgment that we expect state agencies to make in the public
interest.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                        49

    The regional electricity supplies provide a second
nondiscriminatory reason for CARB’s decision.               As
described, California’s mix of electricity has a low carbon
intensity, very different from the national average. This
difference is likely to grow because California has instituted
several measures to further decarbonize its electricity
supply.11 Brazil’s power grid is almost entirely hydroelectric,
giving it an even lower carbon intensity than California’s.
These differences in electricity directly affect the goods
produced with that electricity, so as the GHG emissions from
California’s electricity supply continue to decline, the
difference in emissions attributable to ethanol made with
electricity from California and the Midwest will grow. As
with transportation, drawing the regional categories otherwise
might only make CARB’s assessment less accurate to the
detriment of the public.

    The default pathways listed on Table 6 do categorize fuels
by their origin, but the carbon intensity values on that table
are not assigned based on the out-of-state character of fuels.
Rather, the Fuel Standard uses these regional categories to
calculate accurate and broadly applicable carbon intensity
values in a way convenient for regulated parties.
Recognizing that its default pathways might misrepresent


  11
    The California Renewable Portfolio Standard (“RPS”) requires that
renewable sources account for 20% of California electricity by 2011 and
33% by December 31, 2020. Cal. Pub. Util. Code § 399.15(b)(2)(B). In
the benchmark years of 2010 and 2020, this is the highest RPS in the
United States. See United States Department of Energy Database of State
Incentives for Renewables and Efficiency (“DSIRE”), DSIRE RPS Data
Spreadsheet (Mar. 2013), available at http://www.dsireusa.org/rpsdata/
RPSspread031813.xlsx. California’s cap and trade law limits overall
GHG emissions from electricity generators and importers, whatever the
source of generation. Cal. Code Regs. tit. 17, § 95811(b).
50     ROCKY MOUNTAIN FARMERS UNION V. COREY

some fuel producers, CARB gave a safety valve to permit
individualized assessment. The district court concluded that
“the carbon intensities of [California and Midwest Ethanol]
are different according to lifecycle analysis.” Rocky
Mountain Ethanol, 843 F. Supp. 2d at 1087–88. Given that
difference, equal treatment of diverse fuels cannot result in
equal carbon intensity values. Artificially equalized values
would neither accurately reflect real differences in carbon
intensity nor allow California to protect its land and citizens
based on a realistic assessment of threats.

    Just as a state law need not “be drafted explicitly along
state lines in order to demonstrate its discriminatory design,”
Amerada Hess Corp. v. N.J. Dep’t of Treasury, 490 U.S. 66,
76 (1989), California’s reasonable decision to use regional
categories in its default pathways and in the text of Table 6
does not transform its evenhanded treatment of fuels based on
their carbon intensities into forbidden discrimination. That
decision does not empower out-of-state ethanol producers to
eliminate the factors of lifecycle analysis that do not favor
them while keeping those that do. We hold that CARB’s use
of categories in Table 6 does not facially discriminate against
out-of-state ethanol.

    Our conclusion is reinforced by the grave need in this
context for state experimentation. Congress of course can act
at any time to displace state laws that seek to regulate the
carbon intensity of fuels, but Congress has expressly
empowered California to take a leadership role as to air
quality. If GHG emissions continue to increase, California
may see its coastline crumble under rising seas, its labor force
imperiled by rising temperatures, and its farms devastated by
severe droughts. To be effective, California’s effort to
combat these harms must not be so complicated and costly as
       ROCKY MOUNTAIN FARMERS UNION V. COREY                         51

to be unworkable. California’s regulatory experiment seeking
to decrease GHG emissions and create a market that
recognizes the harmful costs of products with a high carbon
intensity does not facially discriminate against out-of-state
ethanol.

                                   B

    The district court concluded that the 2011 Provisions
treated crude oil in a facially neutral manner but that these
facially neutral provisions, taken as a whole, showed that the
2011 Provisions discriminated against out-of-state crude oil
in purpose and effect. Rocky Mountain Crude, 2011 WL
6939368, at *13; see W. Lynn Creamery, 512 U.S. at 201.
We disagree.12

   “If a state law purporting to promote environmental
purposes is in reality simple economic protectionism, we
have applied a virtually per se rule of invalidity.” Minnesota


  12
     Although the 2011 Provisions have been amended, this does not
render the challenge to them moot. “A case becomes moot only when it
is impossible for a court to grant any effectual relief whatever to the
prevailing party.” Decker v. Nw. Envtl. Def. Ctr., 133 S. Ct. 1326, 1335
(2013) (quotation marks and citation omitted). Here, the 2011 Provisions
applied to crude oil delivered through December 31, 2011, so one year of
Fuel Standard credits were allocated based on the distinction between
emerging and existing sources and between HCICOs and non-HCICOs.
Advisory 13-01 altered the treatment of Potential HCICOs to conform to
the amended provisions, but sellers of verified HCICOs could have
reported individual carbon intensity values during 2011. Credits awarded
based on those values will carry forward to subsequent years and may be
used by a regulated party to comply with the Fuel Standard mandates.
Cal. Code Regs. tit. 17, §§ 95484(b), (c)(4), 95485(c). The propriety of
the scheme under which those credits were distributed remains a live
controversy.
52    ROCKY MOUNTAIN FARMERS UNION V. COREY

v. Clover Leaf Creamery Co., 449 U.S. 456, 471 (1981)
(internal quotation marks removed). The party challenging
a regulation bears the burden of establishing that a challenged
statute has a discriminatory purpose or effect under the
Commerce Clause. Hughes v. Oklahoma, 441 U.S. 322, 336
(1979). We will “assume that the objectives articulated by
the legislature are actual purposes of the statute, unless an
examination of the circumstances forces us to conclude that
they could not have been a goal of the legislation.” Clover
Leaf Creamery, 449 U.S. at 463 n.7 (internal quotation marks
omitted). But we will not be bound by the stated purpose
when determining the practical effect of a law. Hughes,
441 U.S. at 336.

    Under the 2011 Provisions, CARB assessed a crude-oil
pathway’s carbon intensity based on two factors: (1) whether
it was an HCICO and (2) whether it was an “emerging” or an
“existing” source. If a crude oil was an HCICO (having a
carbon intensity greater than 15 gCO2e/MJ) and not an
existing source (comprising more than two percent of
California’s market in 2006), then it was assessed its
individual carbon intensity. All other crude oils used the
2006 baseline average of 8.07 gCO2e/MJ. California TEOR
was the only existing source that was also an HCICO. It used
the baseline carbon intensity, which was less than half of its
individual value. See Rocky Mountain Crude, 2011 WL
6936368, at *12. No out-of-state HCICO qualified for this
treatment. Id. at *11–12. The district court concluded that
the purpose and practical effect of the 2011 Provisions was to
protect California TEOR against competition from both
foreign HCICOs and out-of-state existing crude sources. Id.
at *12.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                     53

    CARB explains that its purposes in designing the 2011
Provisions were: (1) to prevent an increase in the carbon
intensity of California’s crude oil market; (2) to avoid fuel
shuffling; and (3) to direct innovation toward the
development of alternative fuels rather than the search for
more efficient methods of crude-oil extraction. The
distinction between HCICOs and non-HCICOs was intended
to prevent an increase in carbon intensity, and the distinction
between emerging and existing sources was designed to
prevent fuel shuffling. By placing a floor for assessed carbon
intensity at the average of California’s 2006 market, CARB
intended to direct development efforts toward alternative
fuels by denying rewards for marginal decreases in emissions
from crude-oil production.

    The district court concluded that these asserted
motivations disguised a discriminatory purpose based on the
“[Fuel Standard’s] favorable treatment of California’s TEOR
as compared to other HCICOs and other existing crude
sources.” Rocky Mountain Crude, 2011 WL 6936368, at *13.
To illustrate the effect of these distinctions, the district court
included two tables that showed some of the crude oils in the
California market and compared their assessed carbon
intensities with their individual carbon intensities. The first
of these tables compared California TEOR to Venezuela
Heavy, a foreign HCICO. Id. at *11 n.5.

                                          Assigned
                % of 2006     Carbon
                                           Carbon      Variance
                 Market      Intensity
                                          Intensity
California
                   14.8        18.89        8.07        -10.82
TEOR
Venezuela
                  0.063        21.95        21.95         —
Heavy
54    ROCKY MOUNTAIN FARMERS UNION V. COREY

Venezuela Heavy contributed a trivial amount of oil to the
2006 California market, so it was not an existing source under
the 2011 Provisions. Because it was an HCICO, Venezuela
Heavy was assessed its individual carbon intensity in 2011.

   The second table compared California TEOR with
Alaskan and foreign light crudes, both non-HCICOs. Id. at
*12 n.6. These light crudes were existing sources and non-
HCICO’s, so they were assessed the 2006 average, which was
higher than their individual carbon intensities.

                                       Assigned
               % of 2006    Carbon
                                        Carbon     Variance
                Market     Intensity
                                       Intensity
CA TEOR          14.8        18.89       8.07        -10.82
Alaska Light     14.8         4.36       8.07        +3.71
Imported
                 44.4         4.65        8.07       +3.42
Light

    As shown in these tables, California TEOR was treated
favorably compared to out-of-state sources based on a
comparison of a fuel’s individual carbon intensity to its
assigned carbon intensity. California TEOR also benefited
compared to Venezuela Heavy from CARB’s choice to define
“existing sources” at two percent of the 2006 market.

    But these tables left out several significant parts of the
2006 market. The remainder—almost one quarter of the
market—alters the impression of the 2011 Provisions. Left
out were three California non-HCICOs with individual
carbon intensities ranging from 4.31 to 12.75. We include
another table that shows the full California crude-oil market
in 2006.
      ROCKY MOUNTAIN FARMERS UNION V. COREY                    55

                % 2006       Carbon     Assigned    Variance
                Market      Intensity    Carbon
                                        Intensity
CA TEOR           14.8       18.89        8.07        -10.82
Gas Injection      1.3       12.75        8.07         -4.68
Water Flood       6.10        5.57        8.07        +2.50
California        16.5        4.31        8.07        +3.76
Primary
Alaska Light      14.8        4.36        8.07        +3.71
Imported          44.4        4.65        8.07        +3.42
Light
Venezuela        0.063       21.95        21.95        —
Heavy

    Seen in context of the full market, the 2011 Provisions do
not appear protectionist, though they do assess California
TEOR a carbon intensity well below its individual value.
California TEOR benefited from an assessed carbon intensity
lower than its individual carbon intensity. But California
Primary has the lowest individual carbon intensity in the
market; it suffered more from the same arrangement than
light crude from Alaska or abroad. Under the 2011
Provisions, California Primary and Water Flood were both
assessed carbon intensity values higher than their individual
values. Those burdened sources together made up 22.6% of
the 2006 market; the benefited California sources formed
only 16.1%. This burden on “major in-state interests . . . is a
powerful safeguard against legislative abuse.” W. Lynn
Creamery, Inc., 512 U.S. at 200 (quoting Clover Leaf
Creamery Co., 449 U.S. at 473 n.17).

    American Fuels contends that this comparatively
unfavorable treatment to California Primary and Water Flood
is irrelevant, arguing that a state law that discriminates
against interstate and foreign commerce is no less
discriminatory because it may burden some in-state
56      ROCKY MOUNTAIN FARMERS UNION V. COREY

competitors as well. See C & A Carbone, Inc. v. Town of
Clarkstown, 511 U.S. 383, 391 (1994) (invalidating local-
processing ordinance that burdened both out-of-town and out-
of-state processors); Fort Gratiot, 504 U.S. at 353 (striking
down ordinance that banned out-of-county waste in county
landfills); Dean Milk, 340 U.S. at 349 (striking down
ordinance that required milk to be processed within five miles
of Madison, Wisconsin).

    These cases are not applicable to the challenge here. As
we noted in section III(A)(iii) above, they struck down local-
processing requirements that privileged local entities over
both state-wide and out-of-state interests. Where the
challenged laws in those cases benefited peculiarly local
concerns, the 2011 Provisions burdened and benefited in-state
industries at the state level, and there is no reason to believe
that CARB preferred California TEOR to California Primary.
A similar case, Bacchus Imports, is also distinguishable.
There, Hawaii exempted beverages produced exclusively
within the state from its excise tax but did not provide the
same treatment to other beverages made both in and out of
state. 468 U.S. at 265–66. The legislature exempted the
favored beverages with the explicit purpose of “encourag[ing]
development of the Hawaiian liquor industry.” Id. at 265.
No equivalent statement is present here.13 Leaving aside that
explicit statement, Hawaii chose to support a uniquely local
industry at the expense of one in which it held no particular
advantage. There is no comparable distinction between


 13
    American Fuels has pulled a few quotes from an expansive record that
it contends show CARB’s discriminatory purpose. These do not plausibly
relate to a discriminatory design and are “easily understood, in context, as
economic defense of a [regulation] genuinely proposed for environmental
reasons.” Clover Leaf Creamery, 449 U.S. at 463 n.7.
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 57

California TEOR and Primary. We conclude that CARB’s
stated purpose was genuine. There was no protectionist
purpose, no aim to insulate California firms from out-of-state
competition.

    Having found a protectionist purpose, which we conclude
was incorrect, the district court did not discuss evidence of an
actual adverse effect created by the 2011 Provisions, though
the district court did hold that the crude-oil provisions in
design and practical effect favored California HCICO and
discriminated against foreign HCICOs and out-of-state and
foreign existing crude sources. When challenged by CARB
to present such evidence in its brief, American Fuels instead
relied on its claim that the 2011 Provisions had a
discriminatory purpose, asking us “to speculate and to infer
that this scheme necessarily has the effect it fears.” Black
Star Farms LLC, 600 F.3d at 1232. In cases such as this,
where neither facial discrimination nor an improper purpose
has been shown, the evidentiary burden to show a
discriminatory effect is particularly high. Id. American Fuels
has not presented the “‘substantial evidence of an actual
discriminatory effect’” necessary “‘in order to take advantage
of heightened scrutiny and shift the burden of proof to the
State.’” Id. at 1233 (quoting Black Star Farms, LLC v.
Oliver, 544 F. Supp. 2d 913, 928 (D. Ariz. 2008)). We
reverse the district court’s conclusion that the 2011
Provisions discriminated against out-of-state crude oil in
practical effect, and we remand for the district court to
consider whether the 2011 Provisions placed an undue burden
on interstate commerce under Pike.
58     ROCKY MOUNTAIN FARMERS UNION V. COREY

                              IV

    In addition to discrimination based on origin, the dormant
Commerce Clause holds that any “statute that directly
controls commerce occurring wholly outside the boundaries
of a State exceeds the inherent limits of the enacting State’s
authority.” Healy v. Beer Inst., 491 U.S. 324, 336 (1989).
Under Healy, the “critical inquiry is whether the practical
effect of the regulation is to control conduct beyond the
boundary of the state.” Id. (citing Brown-Forman Distillers
Corp. v. N.Y. State Liquor Auth., 476 U.S. 573, 579 (1986)).
To determine the practical effect of the regulation, we
consider not only the direct consequences of the statute itself,
but also “how the challenged statute may interact with the
legitimate regulatory regimes of other States and what effect
would arise if not one, but many or every, State adopted
similar legislation.” Id.

     The district court held that the Fuel Standard regulated
extraterritorial conduct because: (1) by treating fuels based on
lifecycle emissions, it “attempts to control” out-of-state
conduct, Rocky Mountain Ethanol, 843 F. Supp. 2d 1091
(internal quotation marks omitted); (2) California’s attempt
to take “legal and political responsibility” for worldwide
carbon emissions caused by transportation fuels used in
California was an improper extension of California’s police
power to other states, id. at 1091–92; (3) the Fuel Standard
regulates the channels of interstate commerce by compelling
producers to submit changes in their transportation routes to
CARB to qualify for an altered pathway, id. at 1092; and (4)
if each state enacted a regulation similar to the Fuel Standard,
it would result in economic Balkanization. Id. at 1092–93.
We disagree. The Fuel Standard regulates only the California
market. Firms in any location may elect to respond to the
       ROCKY MOUNTAIN FARMERS UNION V. COREY                   59

incentives provided by the Fuel Standard if they wish to gain
market share in California, but no firm must meet a particular
carbon intensity standard, and no jurisdiction need adopt a
particular regulatory standard for its producers to gain access
to California.

                               A

    In the modern era, the Supreme Court has rarely held that
statutes violate the extraterritoriality doctrine. The two most
prominent cases where a violation did occur both involved
similar price-affirmation statutes. In Brown-Forman, New
York required distillers to file schedules of prices each month
and barred them from selling liquor in other states for prices
below those filed. 476 U.S. at 575–76. New York enforced
this bar with the threat of revocation of the distiller’s license
and forfeiture of a bond. Id. at 576. Holding that such
statutes “regulate[] out-of-state transactions in violation of the
Commerce Clause,” the Court explained that “[f]orcing a
merchant to seek regulatory approval in one State before
undertaking a transaction in another directly regulates
interstate commerce.” Id. at 582.

    Soon after, the Court invalidated a similar statute that
required beer distributors to affirm under oath that the prices
they filed in Connecticut were as low as any they charged in
neighboring states. Healy, 491 U.S. at 328. This conspired
with laws in other states to prevent brewers from pricing
products independently in neighboring states, so the Court
concluded that the law “create[d] just the kind of competing
and interlocking local economic regulation that the
Commerce Clause was meant to preclude.” Healy, 491 U.S.
at 337.
60     ROCKY MOUNTAIN FARMERS UNION V. COREY

    These price-affirmation decisions relied on two earlier
cases. The first was Baldwin v. G.A.F. Seelig, Inc., a
Depression-era case that enforced limits on a state’s ability to
control prices outside its borders. 294 U.S. 511 (1935). In
Baldwin, New York extended its minimum milk prices
beyond its borders by forbidding the sale in New York of
milk that was purchased outside the state at a price below the
minimum. Id. at 519. Writing for the Court, Justice Cardozo
observed that “New York has no power to project its
legislation into Vermont by regulating the price to be paid in
that state for milk acquired there.” Id. at 521. He explained,
however, that New York could ensure the purity of its milk
supply by requiring dairy farmers to maintain certificates
showing compliance with health safeguards. Id. at 524.

    The second was Edgar v. MITE Corp, in which Illinois
required companies with certain minimal ties to Illinois to
submit all tender offers for approval by Illinois officials, even
when the offers were made by a foreign company to
shareholders entirely outside of state. 457 U.S. 624, 642
(1982). An unapproved tender offer between out-of-state
entities could give rise to civil penalties and criminal
prosecution. Id. at 630 n.5. To the Court, this imposed an
unjustified burden on interstate commerce. Id. at 643 (citing
Pike, 397 U.S. at 142). A plurality also concluded that the
law “ha[d] a sweeping extraterritorial effect” because it
applied to transactions that “would not affect a single Illinois
shareholder.” Id. at 642.

    Courts have extended the rule from Healy and Brown-
Forman to cases where the “price” floor being imposed on
another jurisdiction was not monetary but rather a minimum
standard of environmental protection. Plaintiffs contend that
the Fuel Standard is forbidden by the Supreme Court’s
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  61

statement in Carbone that “[s]tates and localities may not
attach restrictions to exports or imports in order to control
commerce in other States.” 511 U.S. at 393 (citing Baldwin,
294 U.S. at 511). In Carbone, the Court invalidated a flow-
control ordinance that required waste to be processed at the
town’s privately operated transfer station. Id. at 386–87. The
Carbone Court based its decision on a finding of facial
discrimination, but it explained in the alternative that the
town could not justify the ordinance as “a way to steer solid
waste away from out-of-town disposal sites that it might
deem harmful to the environment. To do so would extend the
town’s police power beyond its jurisdictional bounds.” Id. at
393. Soon after, the Seventh Circuit addressed a similar but
inverted regulation, striking down a Wisconsin statute that
conditioned imports of waste on the exporting jurisdiction’s
adoption of Wisconsin’s recycling standards. Nat’l Solid
Wastes Mgmt. Ass’n v. Meyer, 63 F.3d 652, 653–54 (7th Cir.
1995). Because the statute sought to impose Wisconsin’s
standards on another jurisdiction rather than just regulate the
effects of waste brought into Wisconsin, the Seventh Circuit
concluded that the statute mandated that “all persons in that
non-Wisconsin community must adhere to the Wisconsin
standards whether or not they dump their waste in
Wisconsin.” Id. at 658. This was the kind of regulatory
control forbidden by Carbone. See 511 U.S. at 393.

    The Fuel Standard imposes no analogous conditions on
the importation of ethanol. It says nothing at all about
ethanol produced, sold, and used outside California, it does
not require other jurisdictions to adopt reciprocal standards
before their ethanol can be sold in California, it makes no
effort to ensure the price of ethanol is lower in California than
in other states, and it imposes no civil or criminal penalties on
non-compliant transactions completed wholly out of state.
62     ROCKY MOUNTAIN FARMERS UNION V. COREY

The district court identified several factors that might
encourage ethanol producers to adopt less carbon-intensive
policies. Rocky Mountain Ethanol, 843 F. Supp. 2d at 1091
(citing transportation, farming practices, and land use
factors). For lifecycle analysis to be effective, it must
consider all these factors and more. But California does not
control these factors—directly or in practical effect—simply
because it factors them into the lifecycle analysis. As the
district court explained in a different order, the Fuel Standard
“has no threshold [carbon intensity] requirement.” Rocky
Mountain Preemption, 843 F. Supp. 2d at 1065. It instead
“encourages the use of cleaner fuels through a market system
of credits and caps.” Id. These credits and caps apply only
to the portfolios of fuel blenders in California and the
producers who contract with them. Id. When presented with
similar rules in the past, we have distinguished statutes “that
regulate out-of-state parties directly” from those that
“regulate[] contractual relationships in which at least one
party is located in [the regulating state].” Gravquick A/S v.
Trimble Navigation Int’l Ltd., 323 F.3d 1219, 1224 (9th Cir.
2003) (citing Healy, 491 U.S. at 343).

    These credits and caps instead resemble the incentives in
a more recent case in which the “alleged harm to interstate
commerce would be the same regardless of whether
manufacturer compliance is completely voluntary or the
product of coercion.” Pharm. Research & Mfrs. of Am. v.
Walsh, 538 U.S. 644, 669 (2003). In that case, Maine had
encouraged drug companies to enter into rebate agreements
favorable to Maine consumers. Id. at 653–54. If a company
refused, Maine subjected that company’s Medicaid sales to
“prior authorization,” reducing the company’s sales and
market share in Maine. Id. at 655–56. The drug companies
argued that the rebate provision controlled the terms of their
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 63

sales to distributors entirely outside the state. Id. at 669–70.
The Court declined to extend the doctrine, noting that Maine
“d[id] not regulate the price of any out-of-state transaction”
or “t[ie] the price of its in-state products to out-of-state
prices,” as New York and Connecticut did in Baldwin,
Brown-Forman, and Healy. Id. at 669. Maine’s hope to alter
the decisions of the drug companies was permissible because
Maine did not seek to control them. Id. at 679. States may
not mandate compliance with their preferred policies in
wholly out-of-state transactions, but they are free to regulate
commerce and contracts within their boundaries with the goal
of influencing the out-of-state choices of market participants.
Id.

    Plaintiffs attempt to distinguish the Fuel Standard from
cases such as Pharmaceutical Research by contending that
the identical chemical and physical structure of ethanol
prevents California from acknowledging the out-of-state
emissions from the production of ethanol consumed in
California, but their only support comes from broad quotes in
inapposite cases. See, e.g., Bonaparte v. Tax Court, 104 U.S.
592, 594 (1881) (holding that under the Full Faith and Credit
clause, “[n]o state can legislate except with reference to its
own jurisdiction”). Plaintiffs are right that—like any
government—California cannot exceed its powers.
California’s police power does not allow it to “invade
[another state] to force reductions in greenhouse gas
emissions.” Massachusetts, 549 U.S. at 519. It cannot
peacefully impose its own regulatory standards on another
jurisdiction. Nat’l Solid Wastes Mgmt. Ass’n, 63 F.3d at
658–62. But California may regulate with reference to local
harms, structuring its internal markets to set incentives for
firms to produce less harmful products for sale in California.
Plaintiffs point to no extraterritoriality cases where
64    ROCKY MOUNTAIN FARMERS UNION V. COREY

differences in the physical structure of a product was a
prerequisite to regulation. In non-extraterritoriality cases
where physical properties were relevant, it was because those
properties determined the degree of harm inflicted on the
regulating state. See, e.g., Chem. Waste 504 U.S. at 344 n.7.
Here, California properly based its regulation on the harmful
properties of fuel. It does not control the production or sale
of ethanol wholly outside California.

                              B

    The district court next concluded that by requiring
blenders to report any material change to a pathway’s
production and transportation process before it can
generate Fuel Standard credits, CARB “forc[es] a merchant
to seek regulatory approval in one State before undertaking
a transaction in another.” Rocky Mountain Ethanol,
843 F. Supp. 2d at 1092 (quoting Brown-Forman, 476 U.S. at
582) (internal quotation marks omitted). But the Fuel
Standard requires fuel distributors to seek regulatory approval
in California before undertaking a transaction also in
California—the sale of fuel that generates Fuel Standard
credits. States do not regulate transactions occurring wholly
out of state when they impose reporting requirements that
out-of-state producers must meet before making in-state
sales. See Baldwin, 294 U.S. at 524 (holding that states may
exact certificates from out-of-state producers).

                              C

    As an alternative basis for invalidating the Fuel Standard
as an extraterritorial regulation, the district court concluded
that widespread adoption of comparable legislation by other
states would Balkanize the fuels market in two ways. First,
       ROCKY MOUNTAIN FARMERS UNION V. COREY                         65

the district court explained that the Fuel Standard encourages
a producer to “either relocate its operations in the State of
largest use, or sell only locally to avoid transportation and
other penalties.” Id. at 1093. This, the district court warned,
would “interfere with the ‘maintenance of a national
economic union unfettered by state-imposed limitations on
interstate commerce.’” Id. (quoting Healy, 491 U.S. at
335–36). Again, this misunderstands the effects of the CA-
GREET transportation factor. Transportation emissions are
lowest for ethanol producers who locate close to feedstocks,
not consumers, so California producers face larger carbon
intensities for transportation than do Midwestern or Brazilian
producers. Widespread adoption of similar standards would
further encourage ethanol producers to locate—as they
already have—near feedstocks instead of consumers.

    Second, the district court concluded that the Fuel
Standard raised the danger of inconsistent regulation, warning
that ethanol producers would “be hard-pressed to satisfy the
requirements of 50 different [Fuel Standards].” Id. at
1093–94. A few jurisdictions are considering legislation
similar to the Fuel Standard, but these would be
complementary, encouraging similar reductions in carbon
intensity across the board.14 To show the threat of
inconsistent regulation, Plaintiffs “must either present
evidence that conflicting, legitimate legislation is already in
place or that the threat of such legislation is both actual and
imminent.” S.D. Myers v. City of San Francisco, 253 F.3d
461, 469–70 (9th Cir. 2001) (citing Huron Portland Cement


 14
   See Oregon House Bill 2186 (2009); Washington Executive Order 09-
05 (2009); Northeast States Center for a Clean Air Future, Introducing a
Low Carbon Fuel Standard in the Northeast (July 2009), available at
www.nescaum.org/documents/lcfs-report-final-200909-rev-final.pdf.
66     ROCKY MOUNTAIN FARMERS UNION V. COREY

Co. v. City of Detroit, 362 U.S. 440, 448 (1960)). Plaintiffs
also contend that the proliferation of similar standards would
violate the “internal consistency” test from American
Trucking Associations, Inc. v. Scheiner, which requires that
we consider whether widespread adoption of similar
regulation would impermissibly interfere with interstate trade.
483 U.S. 266, 284 (1987). That case involved an
unapportioned flat tax on trucking that did “not even purport
to approximate fairly the cost or value of the use of
Pennsylvania’s roads.” Id. at 290. The Court explained that
“[i]f each State imposed flat taxes for the privilege of making
commercial entrances into its territory, there is no
conceivable doubt that commerce among the States would be
deterred.” Id. at 284. But the Court specifically excluded
from the internal consistency test regulations, such as gas
taxes and the Fuel Standard, that “maintain state boundaries
as a neutral factor in economic decisionmaking.” Id. at 283.

     The Fuel Standard does not “place[] a financial barrier
around the State of [California].” Id. at 284. If similar
standards were adopted nationwide, they would not create the
interlocking problems of cross-border price setting or out-of-
state approval that appeared in Healy and Edgar. No form of
fuel would be excluded from or charged an unapportioned fee
to enter any state’s market, no state would attempt to control
which fuels were available in other states, and no state would
peg its fuel prices or regulatory standards to those of another.
So long as California regulates only fuel consumed in
California, the Fuel Standard does not present the risk of
conflict with similar statutes. See Valley Bank of Nev. v. Plus
Sys., Inc., 914 F.2d 1186, 1192 (9th Cir. 1990) (holding that
“inconsistent state laws on [ATM] transaction fees can
coexist without conflict as long as each state regulates only
its own banks”).
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  67

    If we were to invalidate regulation every time another
state considered a complementary statute, we would destroy
the states’ ability to experiment with regulation. Successful
experiments inspire imitation both vertically, as when the
federal government followed California’s lead on air
pollution, and horizontally, as shown by the federal Organic
Foods Production Act of 1990, 7 U.S.C. §§ 6501–23, adopted
after twenty-two states, starting with Oregon, enacted organic
food labeling standards. See Or. Rev. Stat. § 632.925 (1973);
S. Rep. No. 357, reprinted in 1990 U.S.C.C.A.N. 4656, 4943.
After nearly half of the states acted, Congress provided a
uniform standard. As it did there, Congress may decide that
uniformity is warranted and set a national fuel standard. If it
does so after several states have acted, it will have the benefit
of their experiments. But when or if such uniformity is
desirable is not a question for courts. The proliferation of
organic labeling standards did not threaten our economic
union, and the possibility that many states might perform
lifecycle analysis on fuel sold within their borders does not
risk the “competing and interlocking local economic
regulation that the Commerce Clause was meant to preclude.”
 Healy, 491 U.S. at 337.

    With the Fuel Standard, California “has essentially
assumed legal and political responsibility for emissions of
carbon resulting from the production and transport, regardless
of location, of transportation fuels actually used in
California.” Rocky Mountain Ethanol, 843 F. Supp. 2d at
1092. To Plaintiffs, this attempt to take responsibility is
indistinguishable from taking control, from attempting to
force other jurisdictions to adopt California’s standards. But
to the contrary, California and its citizens have chosen to
acknowledge and account for the ill effects of their fuel
consumption. This decision is one of a long series in which
68    ROCKY MOUNTAIN FARMERS UNION V. COREY

California has chosen to pay for environmental protection.
The Commerce Clause does not protect Plaintiffs’ ability to
make others pay for the hidden harms of their products
merely because those products are shipped across state lines.
The Fuel Standard has incidental effects on interstate
commerce, but it does not control conduct wholly outside the
state. Those effects may be considered under Pike on
remand. 397 U.S. at 142.

                              V

    CARB contends that Section 211(c)(4)(b) of the Clean
Air Act authorized the Fuel Standard under the Commerce
Clause. Although we reverse the district court’s conclusions
on the dormant Commerce Clause, this claim is not moot
because the district court will consider further dormant
Commerce Clause issues on remand. Rejecting CARB’s
contention, the district court concluded that CARB “failed to
establish that the savings clause[] demonstrate[s] express
exemption from Commerce Clause scrutiny.” Rocky
Mountain Preemption, 843 F. Supp. 2d at 1070. We agree.

    Section 211(c)(4)(a) of the Clean Air Act preempts state
laws prescribing, “for purposes of motor vehicle emission
control, any control or prohibition respecting any
characteristic or component of a fuel or fuel additive.”
42 U.S.C. § 7545(c)(4)(A). The next subsection of the Act
exempts California from that explicit preemption. Id.
§ 7545(c)(4)(B) (Section 211(c)(4)(b)). The Fuel Standard
falls within this exemption because it is “a control respecting
a fuel or fuel additive and was enacted for the purpose of
emissions control.”        Rocky Mountain Preemption,
843 F. Supp. 2d at 1061 (citing Clean Air Act Section
211(c)(4)(B)). But we have previously held that “the sole
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  69

purpose of [Section 211(c)(4)(B)] is to waive for California
the express preemption provision found in § 7545(c)(4)(A).”
Davis v. EPA, 348 F.3d 772, 786 (9th Cir. 2003); see also
Oxygenated Fuels Ass’n Inc. v. Davis, 331 F.3d 665, 670 (9th
Cir. 2003) (holding that “the two provisions are precisely
coextensive”). On this point, our precedent forecloses
CARB’s argument.

                              VI

     The California legislature has determined that the state
faces tremendous risks from climate change. With its long
coastlines vulnerable to rising waters, large population that
needs food and water, sizable deserts that can expand with
sustained increased heat, and vast forests that may become
tinderboxes with too little rain, California is uniquely
vulnerable to the perils of global warming. The California
legislature determined that GHG emissions from the
production and distribution of transportation fuels contribute
to this risk, and that those emissions are caused by the in-state
consumption of fuels. Whether or not one agrees with the
science underlying those views, those determinations are
permissible ones for the legislature to make, and the Supreme
Court has recognized that these risks constitute local threats.
See Massachusetts, 549 U.S. at 522.

    To combat these risks, the California legislature and its
regulatory arm CARB chose to institute a market-based
solution that recognizes the costs of harmful carbon
emissions. For any such system to work, two conditions must
be met. First, the market must have full and accurate
information about the real extent of GHG emissions. Second,
the compliance costs of entering the market must not be so
great as to prevent participation. Plaintiffs attack the
70    ROCKY MOUNTAIN FARMERS UNION V. COREY

lifecycle analysis and default pathways that fulfill these
conditions, relying on archaic formalism to prevent action
against a new type of harm. It has been sagely observed by
Justice Jackson that the constitutional Bill of Rights is not a
“suicide pact.” See Terminiello v. City of Chicago, 337 U.S.
1, 37 (1949) (Jackson, J., dissenting). Nor is the dormant
Commerce Clause a blindfold. It does not invalidate by strict
scrutiny state laws or regulations that incorporate state
boundaries for good and non-discriminatory reason. It does
not require that reality be ignored in lawmaking.

    California should be encouraged to continue and to
expand its efforts to find a workable solution to lower carbon
emissions, or to slow their rise. If no such solution is found,
California residents and people worldwide will suffer great
harm. We will not at the outset block California from
developing this innovative, nondiscriminatory regulation to
impede global warming. If the Fuel Standard works,
encouraging the development of alternative fuels by those
who would like to reach the California market, it will help
ease California’s climate risks and inform other states as they
attempt to confront similar challenges.

                             VII

    The Fuel Standard’s ethanol provisions are not facially
discriminatory, so we reverse that portion of the district
court’s decision and remand for entry of partial summary
judgment in favor of CARB. We also reverse the district
court’s decision that the Fuel Standard is an impermissible
extraterritorial regulation and we direct that an order of
partial summary judgment be entered in favor of CARB on
those grounds. We remand the case for the district court to
       ROCKY MOUNTAIN FARMERS UNION V. COREY                 71

determine whether the ethanol provisions discriminate in
purpose or effect and, if not, to apply the Pike balancing test.

    We affirm the district court’s conclusion that the 2011
Provisions are not facially discriminatory, but we reverse its
holding that the 2011 Provisions are discriminatory in
purpose and effect, and we direct the district court to enter an
order of partial summary judgment in favor of CARB on
those issues. We remand to the district court to apply the
Pike balancing test to the 2011 Provisions. We affirm the
district court’s conclusion that Section 211(c)(4)(b) of the
Clean Air Act does not insulate California from scrutiny
under the dormant Commerce Clause. Rocky Mountain
contends that the preliminary injunction should be lifted if
CARB prevails on the merits of the dormant Commerce
Clause on which the district court based its injunction. We
agree and remand to the district court with instructions to
vacate the preliminary injunction. We express no opinion on
Plaintiffs’ claim that the Fuel Standard is preempted by the
RFS. We also express no opinion on CARB’s claim that the
savings clause in the Energy Independence and Security Act
of 2007 precludes implied preemption by the RFS.

    Each party shall bear its own costs.

   AFFIRMED in part, REVERSED in part, VACATED,
and REMANDED.
72    ROCKY MOUNTAIN FARMERS UNION V. COREY

MURGUIA, Circuit Judge, concurring in part and dissenting
in part:

    While I agree with the majority’s conclusions concerning
the crude oil regulations and preemption under the Clean Air
Act, I respectfully dissent from the majority’s conclusion that
the Low Carbon Fuel Standard’s (“LCFS”) ethanol
regulations do not facially discriminate against interstate
commerce.

                              I.

    Determining whether a regulation facially discriminates
against interstate commerce begins and ends with the
regulation’s plain language. Discrimination “simply means
differential treatment of in-state and out-of-state economic
interests that benefits the former and burdens the latter.” Or.
Waste Sys., Inc. v. Dep’t Env’t Quality of State of Or.,
511 U.S. 93, 99 (1994). “[T]he purpose of, or justification
for, a law has no bearing on whether it is facially
discriminatory.” Id. at 100. Only after we find discrimination
do we address, in our application of strict scrutiny, whether
the reason for the discrimination is sufficiently compelling to
justify the regulation. See, e.g., Or. Waste Sys., 511 at
100–07 (examining purported justifications for facially
discriminatory regulation); Chem. Waste Mgmt., Inc. v. Hunt,
504 U.S. 334, 342 (1992) (noting that the “additional fee
facially discriminates” and then examining the purported
justifications for the discrimination).

    I would therefore look only to the text of the LCFS to
determine if it facially discriminates against out-of-state
ethanol. See Camps Newfound/Owatonna, Inc. v. Town of
Harrison, 520 U.S. 564, 575–76 (1997) (“It is not necessary
          ROCKY MOUNTAIN FARMERS UNION V. COREY                      73

to look beyond the text of this statute to determine that it
discriminates against interstate commerce.”). Table 6
differentiates between in-state and out-of-state ethanol,
according more preferential treatment to the former at the
expense of the latter.1 Table 6 thus facially discriminates
against out-of-state ethanol. See Or. Waste Sys., Inc,
511 U.S. at 100 (“In making [the] geographic distinction, the
[regulation] patently discriminates against interstate
commerce.”).2

    The majority puts the cart before the horse and considers
California’s reasons for distinguishing between in-state and
out-of-state ethanol before examining the text of the statute
to determine if it facially discriminates. This approach is
inconsistent with Supreme Court precedent, which instructs
that we must determine whether the regulation is
discriminatory before we address the purported reasons for
the discrimination. See Or. Waste Sys., 511 U.S. at 99.



  1
    Three examples are illustrative. The LCFS assigns a default carbon
intensity value of 88.90 gCO2e/MJ to California producers utilizing a dry
mill, dry DGS, and natural gas production process. Midwest producers
utilizing the same production process are assigned a default carbon
intensity value of 98.40 gCO2e/MJ, resulting in a 9.5 gCO2e/MJ difference
in favor of California producers. Next, California producers utilizing a
dry mill, dry DGS, eighty percent natural gas, and twenty percent biomass
production process enjoy a 9.4 gCO2e/MJ lower carbon intensity value
than their Midwest counterparts. Finally, California producers benefit
from a 9.36 gCO2e/MJ lower carbon intensity value over their Midwest
counterparts for a dry mill, wet DGS, eighty percent natural gas, and
twenty percent biomass production process.
      2
      Because I conclude that the LCFS ethanol regulation facially
discriminates, I do not reach the alternative argument that it regulates
extraterritorial conduct.
74    ROCKY MOUNTAIN FARMERS UNION V. COREY

                              II.

    Because the LCFS facially discriminates against interstate
commerce, it is subject to strict scrutiny and is
unconstitutional unless California can demonstrate that it: (1)
serves a legitimate local purpose, and (2) that purpose could
not be served as well by available nondiscriminatory means.
Maine v. Taylor, 477 U.S. 131, 138 (1986). “The State’s
burden of justification is so heavy that ‘facial discrimination
by itself may be a fatal defect.’” Or. Waste Sys., Inc.,
511 U.S. at 101 (quoting Hughes v. Oklahoma, 441 U.S. 322,
337 (1979)).

    I would find that the LCFS serves the local purpose of
reducing GHG emissions because California has a “legitimate
interest in guarding against imperfectly understood
environmental risks, despite the possibility that they may
ultimately prove to be negligible.” Taylor, 477 U.S. at 148;
see also Massachusetts v. EPA, 549 U.S. 497, 516–21 (2007)
(holding, for purposes of standing, that Massachusetts has an
interest in regulating GHG emissions).

    The second question—whether California can reduce
GHG emissions through nondiscriminatory means—is more
difficult. As explained by the majority, California’s decision
to disfavor out-of-state ethanol is connected to the goal of
reducing lifecycle GHG emissions because California
calculated that, on average, ethanol from other states
produces more lifecycle GHG emissions. But even if, on
average, ethanol from other states produces more lifecycle
GHG emissions, that does not mean that the only way to
regulate those emissions is by penalizing out-of-state
producers. See Toomer v. Witsell, 334 U.S. 385, 397–98
(1948) (observing that even if out-of-state fishing boats were
       ROCKY MOUNTAIN FARMERS UNION V. COREY                  75

larger and more disruptive than in-state boats, the state could
simply regulate the size of the boats). For example, if the
LCFS treated ethanol produced in efficient plants more
favorably than ethanol from inefficient plants—rather than
taking the shortcut of assuming that plants outside of
California are less efficient—it could reduce lifecycle GHG
emissions without facially discriminating against out-of-state
ethanol. In fact, at oral argument, California acknowledged
that there exist alternative ways to use lifecycle analysis to
reduce GHG emissions:

        THE COURT: Is it your contention that the
        [LCFS] currently written represents the only
        way that the lifecycle analysis approach can
        be implemented or ever utilized to address
        [GHG] emissions?

        DEFENDANTS-APPELLANTS: It’s not our
        position that the LCFS is the only way the
        lifecycle could be used. It is our position that
        the lifecycle is the only way to accurately
        measure [GHG] emissions from transportation
        fuels.

Hr’g Tr. 4:59–5:28 (Oct. 16, 2012) (emphasis added).

    The nondiscriminatory alternative is apparent in the
LCFS’s current structure: Regulated parties may seek
individualized pathways that use lifecycle analysis, but not
Table 6’s discriminatory carbon intensity values. These
pathways are a reasonable, nondiscriminatory alternative that
California could use to reduce lifecycle GHG emissions. This
reasonable alternative, even if it is more difficult or costly to
implement, means that California has failed to meet its
76      ROCKY MOUNTAIN FARMERS UNION V. COREY

burden of showing that discriminating against out-of-state
ethanol is the only way to reduce lifecycle GHG emissions.
Cf. Taylor 477 U.S. at 147 (while a state need not “develop
new and unproven means of protection at an uncertain cost,”
it “must make reasonable efforts to avoid restraining the free
flow of commerce across its borders”).3

                          CONCLUSION

     The LCFS is the latest chapter in California’s long history
of innovative solutions to complicated environmental
problems. But the current version of the LCFS facially
discriminates against interstate commerce and California has
failed to meet its onerous burden of demonstrating that a
nondiscriminatory version of the regulation could not achieve
its legitimate local interest of reducing GHG emissions. For
this reason, I respectfully dissent.




  3
   This is not to say that the only constitutional version of the LCFS is
one that eliminates all default pathways. Rather, it could include default
pathways that do not discriminate against ethanol solely because it was
produced outside of California.
     ROCKY MOUNTAIN FARMERS UNION V. COREY                    77

                   Appendix One
 Table 6 (2011); Cal. Code Regs. tit. 17, § 95486(b)(1)

                                     Carbon Intensity Value
                                         (gCO2e/MJ)
                 Pathway
  Fuel
                Description
                                     Direct     Land
                                                       Total
                                    Emissions    Use

            Midwest average:
            80% Dry Mill; 20%
                                      69.40      30    99.40
            Wet Mill; Dry DGS;
            NG

            California average:
            80% Dry Mill; 20%
                                      65.66      30    95.66
            Wet Mill; Dry DGS;
            NG

            California; Dry Mill;
                                      50.70      30    80.70
            Wet DGS; NG

            Midwest; Dry Mill;
  Ethanol                             68.40      30    98.40
            Dry DGS, NG
from Corn
            Midwest; Wet Mill,
                                      75.10      30    105.10
            60% NG, 40% coal

            Midwest; Wet Mill,
                                      64.52      30    94.52
            100% NG

            Midwest; Wet Mill,
                                      90.99      30    120.99
            100% coal

            Midwest; Dry Mill;
                                      60.10      30    90.10
            Wet DGS

            California; Dry Mill;
                                      58.90      30    88.90
            Dry DGS, NG
78     ROCKY MOUNTAIN FARMERS UNION V. COREY

            Midwest; Dry Mill;
            Dry DGS; 80% NG;         63.60   30    93.60
            20% Biomass

            Midwest; Dry Mill;
            Wet DGS; 80% NG;         56.80   30    86.80
            20% Biomass

            California; Dry Mill;
            Dry DGS; 80% NG;         54.20   30    84.20
            20% Biomass

            California; Dry Mill;
            Wet DGS; 80% NG;         47.44   30    77.44
            20% Biomass

            Brazilian sugarcane
            using average            27.40   46    73.40
            production processes

            Brazilian sugarcane
            with average
            production process,
 Ethanol    mechanized               12.40   46    58.40
  from      harvesting, and
Sugarcane   electricity co-product
            credit

            Brazilian sugarcane
            with average
            production process       20.40   46    66.40
            and electricity
            co-product credit



CARBOB:        California Reformulated Gasoline Blendstock
               for Oxygenate Blending
DGS:           Distillers’ Grains
NG:            Natural Gas
      ROCKY MOUNTAIN FARMERS UNION V. COREY                  79

                      Appendix Two

                     Table 6 Breakout

This table shows the complete CA-GREET pathways for
Midwest and California ethanol pathways using a dry-mill
process, using natural gas for thermal energy (for heating the
corn), and producing dry distillers’ grains as a co-product.

                                   Midwest      California
                                   Pathway      Pathway
                                    Carbon        Carbon
Lifecycle Component
                                   Intensity     Intensity
Growing of Corn                      35.8          35.8
Transportation of Corn to
                                      2.2           6.8
Plant
Energy Use by Plant
    Natural Gas                      27.1           24.0
    Electricity                      11.4           3.1
Credit for Co-Products               - 11.5        - 12.9
Transportation from Plant
to Distribution Points in             0.8           1.3
California
Denaturant                            0.8           0.8
Subtotal: Direct Emissions           68.4          58.9
Land Use Change                       30            30
Total Carbon Intensity               98.4           88.9